EXHIBIT 10.4

TRANSFER AND SERVICING AGREEMENT

between

WORLD FINANCIAL CAPITAL CREDIT COMPANY, LLC,

Transferor,

WORLD FINANCIAL CAPITAL BANK,

Servicer,

and

WORLD FINANCIAL CAPITAL MASTER NOTE TRUST,

Issuer,

Dated as of September 29, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I   DEFINITIONS    1

Section 1.1

 

Definitions

   1

Section 1.2

 

Other Definitional Provisions

   1 ARTICLE II   CONVEYANCE OF RECEIVABLES    2

Section 2.1

 

Conveyance of Receivables

   2

Section 2.2

 

Acceptance by Issuer

   3

Section 2.3

 

Representations and Warranties of Transferor Relating to Transferor

   4

Section 2.4

 

Representations and Warranties of Transferor Relating to Transaction Documents
and the Receivables

   6

Section 2.5

 

Covenants of Transferor

   10

Section 2.6

 

Addition of Accounts

   14

Section 2.7

 

Removal of Accounts

   18

Section 2.8

 

Discount Option

   20

Section 2.9

 

Additional Transferors

   20

Section 2.10

 

Additional Account Originators

   20

Section 2.11

 

Perfection Representations and Warranties

   20 ARTICLE III   ADMINISTRATION AND SERVICING OF RECEIVABLES    21

Section 3.1

 

Acceptance of Appointment and Other Matters Relating to Servicer

   21

Section 3.2

 

Servicing Compensation

   22

Section 3.3

 

Representations, Warranties and Covenants of Servicer

   22

Section 3.4

 

Reports and Records for Indenture Trustee

   25

Section 3.5

 

Annual Servicer’s Certificate

   26

Section 3.6

 

Tax Treatment

   26

Section 3.7

 

Notices to Transferor

   26

Section 3.8

 

Adjustments

   26 ARTICLE IV   OTHER MATTERS RELATING TO TRANSFEROR    27

Section 4.1

 

Liability of Transferor

   27

Section 4.2

 

Merger or Consolidation of, or Assumption of the Obligations of, Transferor etc

   27

Section 4.3

 

Limitation on Liability of Transferor

   28 ARTICLE V   OTHER MATTERS RELATING TO SERVICER    29

Section 5.1

 

Liability of Servicer

   29

Section 5.2

 

Merger or Consolidation of, or Assumption of the Obligations of, Servicer

   29

Section 5.3

 

Limitation on Liability of Servicer and Others

   30

Section 5.4

 

Indemnification of Issuer and Owner Trustee

   30

Section 5.5

 

Servicer Not to Resign

   31

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

Section 5.6

 

Access to Certain Documentation and Information Regarding the Receivables

   31

Section 5.7

 

Delegation of Duties

   31 ARTICLE VI   INSOLVENCY EVENTS    32

Section 6.1

 

Rights upon the Occurrence of an Insolvency Event

   32 ARTICLE VII   SERVICER DEFAULTS    32

Section 7.1

 

Servicer Defaults

   32

Section 7.2

 

Indenture Trustee to Act; Appointment of Successor

   34

Section 7.3

 

Notification to Noteholders

   36 ARTICLE VIII   TERMINATION    36

Section 8.1

 

Termination of Agreement

   36 ARTICLE IX   MISCELLANEOUS PROVISIONS    36

Section 9.1

 

Amendment; Waiver of Past Defaults

   36

Section 9.2

 

Protection of Right, Title and Interest to Issuer

   37

Section 9.3

 

GOVERNING LAW

   38

Section 9.4

 

Notices; Payments

   38

Section 9.5

 

Severability of Provisions

   38

Section 9.6

 

Further Assurances

   38

Section 9.7

 

No Waiver; Cumulative Remedies

   39

Section 9.8

 

Counterparts

   39

Section 9.9

 

Third-Party Beneficiaries

   39

Section 9.10

 

Actions by Noteholders

   39

Section 9.11

 

Rule 144A Information

   39

Section 9.12

 

Merger and Integration

   39

Section 9.13

 

No Bankruptcy Petition

   39

Section 9.14

 

Rights of Indenture Trustee

   40

Section 9.15

 

Rights of Owner Trustee

   40

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS    EXHIBIT A    Form of Assignment of Receivables in Supplemental
Accounts [and Designation of Approved Portfolios] EXHIBIT B    Form of
Reassignment of Receivables in Removed Accounts EXHIBIT C    Form of Annual
Servicer’s Certificate EXHIBIT D    Form of Opinion of Counsel with Respect to
Addition of Supplemental Accounts SCHEDULES    SCHEDULE 1    List of Accounts

 

iii



--------------------------------------------------------------------------------

THIS TRANSFER AND SERVICING AGREEMENT, dated as of September 29, 2008 (this
“Agreement”), by and among WORLD FINANCIAL CAPITAL CREDIT COMPANY, LLC, a
Delaware limited liability company, as Transferor, WORLD FINANCIAL CAPITAL BANK,
a Utah industrial bank, as Servicer, and WORLD FINANCIAL CAPITAL MASTER NOTE
TRUST, a statutory trust organized under the laws of the State of Delaware, as
Issuer.

In consideration of the mutual agreements herein contained, each party agrees as
follows for the benefit of the other parties, the Noteholders and any
Enhancement Provider to the extent provided herein, in the Indenture and in any
Indenture Supplement:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used herein and not otherwise defined
herein are defined in Annex A to the Master Indenture, dated as of the date
hereof, between World Financial Capital Master Note Trust and U.S. Bank National
Association.

Section 1.2 Other Definitional Provisions. All terms defined directly or by
reference in this Agreement shall have the defined meanings when used in any
certificate or other document delivered pursuant hereto unless otherwise defined
therein. For purposes of this Agreement and all such certificates and other
documents, unless the context otherwise requires: (a) accounting terms not
otherwise defined in this Agreement, and accounting terms partly defined in this
Agreement to the extent not defined, shall have the respective meanings given to
them under GAAP; (b) terms defined in Article 9 of the UCC as in effect in the
State of New York and not otherwise defined in this Agreement are used as
defined in that Article; (c) any reference to each Rating Agency shall only
apply to any specific rating agency if such rating agency is then rating any
outstanding Series; (d) references to any amount as on deposit or outstanding on
any particular date means such amount at the close of business on such day;
(e) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement (or the certificate or other document in which they are
used) as a whole and not to any particular provision of this Agreement (or such
certificate or document); (f) references to any Section, Schedule or Exhibit are
references to Sections, Schedules and Exhibits in or to this Agreement (or the
certificate or other document in which the reference is made), and references to
any paragraph, subsection, clause or other subdivision within any Section or
definition refer to such paragraph, subsection, clause or other subdivision of
such Section or definition; (g) the term “including” means “including without
limitation”; (h) references to any law or regulation refer to that law or
regulation as amended from time to time and include any successor law or
regulation; (i) references to any Person include that Person’s successors and
assigns; (j) references to any agreement refer to that agreement as amended,
supplemented or otherwise modified form time to time; and (k) headings are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof.

 

1



--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCE OF RECEIVABLES

Section 2.1 Conveyance of Receivables. (a) By execution of this Agreement,
Transferor does hereby transfer, assign, set over and otherwise convey to
Issuer, without recourse except as provided herein, all its right, title and
interest in, to and under (i) the Receivables existing at the opening of
business on the Initial Cut Off Date, and thereafter created from time to time
until the termination of the Issuer, all Collections and Recoveries allocable to
Issuer as provided herein and the right to any Enhancement with respect to any
Series, in each case together with all monies due or to become due and all
amounts received or receivable with respect thereto and all proceeds thereof and
Insurance Proceeds relating thereto and (ii) without limiting the generality of
the foregoing or the following, all of Transferor’s right, title and interest in
and under the Receivables Purchase Agreement, including the right to receive
from the RPA Seller payments made by any Merchant under any Account Processing
Agreement on account of amounts received by such Merchant in payment of
Receivables (“In-Store Payments”) and all proceeds of such rights. Such
property, together with all monies and other property credited to the Collection
Account, the Series Accounts and the Excess Funding Account (including any
subaccounts of any such account) and the rights of Issuer under this Agreement
and the Trust Agreement shall constitute the assets of Issuer (the “Trust
Assets”). The foregoing does not constitute and is not intended to result in the
creation or assumption by Issuer, Owner Trustee, Indenture Trustee or any
Noteholder of any obligation of any Account Originator, Servicer, Transferor or
any other Person in connection with the Accounts or the Receivables or under any
agreement or instrument relating thereto, including any obligation to Obligors,
merchant banks, merchants, clearance systems or insurers.

(b) The Transferor agrees to (i) authorize, record and file, at its own expense,
financing statements (and continuation statements when applicable) with respect
to the Receivables and other Trust Assets conveyed by Transferor existing on the
Effective Date and thereafter created meeting the requirements of applicable
state law in such manner and in such jurisdictions as are necessary to perfect,
and maintain the perfection and priority of, the transfer and assignment of the
Trust Assets to Issuer, and (ii) to deliver a file stamped copy of each such
financing statement or other evidence of such filing (which may, for purposes of
this Section 2.1 consist of telephone confirmation of such filing promptly
followed by delivery to Owner Trustee of a file-stamped copy) to the Owner
Trustee on or prior to the Effective Date, in the case of such Receivables
arising in the Initial Accounts, and (if any additional filing is so necessary)
as soon as practicable after the applicable Addition Date, in the case of
Receivables arising in Supplemental Accounts and any related Automatic
Additional Accounts. Owner Trustee shall be under no obligation whatsoever to
file such financing or continuation statements or to make any other filing under
the UCC in connection with such transfer and assignment.

(c) Transferor further agrees, at its own expense, (i) on or prior to (x) the
Effective Date, in the case of the Initial Accounts (y) the applicable Addition
Date, in the case of Supplemental Accounts and (z) the applicable Removal Date,
in the case of Removed Accounts, to indicate in the appropriate computer files
that Receivables created (or reassigned, in the case of Removed Accounts) in
connection with the Accounts owned by the Originator have been conveyed to
Issuer pursuant to this Agreement (or conveyed to Transferor or its designee in

 

2



--------------------------------------------------------------------------------

accordance with Section 2.7, in the case of Removed Accounts) by including in
such computer files the code identifying each such Account (or, in the case of
Removed Accounts, either including such a code identifying the Removed Accounts
only if the removal occurs prior to the Automatic Addition Termination Date or
an Automatic Addition Suspension Date, or subsequent to a Restart Date, or
deleting such code thereafter) and (ii) on or prior to the date referred to in
clauses (i), (x), (y) or (z), as applicable, to deliver to Issuer an Account
Schedule (provided that such Account Schedule shall be provided in respect of
Automatic Additional Accounts on or prior to the Determination Date relating to
the Monthly Period during which their respective Addition Dates occur),
specifying for each such Account, as of the Initial Cut Off Date, in the case of
clause (i)(x), as of the Automatic Addition Termination Date, the Automatic
Addition Suspension Date or Restart Date, in the case of clause (i)(y), the
applicable Addition Cut Off Date, in the case of Supplemental Accounts and the
Removal Date, in the case of Removed Accounts, its Account Number and, the
aggregate amount outstanding in such Account and the aggregate amount of
Principal Receivables outstanding in such Account. Such Account Schedule, as
supplemented from time to time to reflect Additional Accounts and Removed
Accounts shall be marked as Schedule 1 to this Agreement and is hereby
incorporated into and made a part of this Agreement. Once the code referenced in
clause (i) of this subsection (c) has been included with respect to any Account,
Transferor further agrees not to alter such code during the remaining term of
this Agreement unless and until (x) such Account becomes a Removed Account,
(y) a Restart Date has occurred on which Transferor starts including Automatic
Additional Accounts as Accounts or (z) Transferor shall have delivered to Issuer
at least 30 days’ prior written notice of its intention to do so and has taken
such action as is necessary or advisable to cause the interest of Issuer in the
Receivables and the other Trust Assets to continue to be perfected with the
priority required by this Agreement.

(d) If the arrangements with respect to the Receivables hereunder shall
constitute a loan and not a purchase and sale of such Receivables, it is the
intention of the parties hereto that this Agreement shall constitute a security
agreement under applicable law, and Transferor hereby grants to Issuer, a first
priority perfected security interest in all of Transferor’s right, title and
interest, whether now owned or hereafter acquired, in, to and under the
Receivables and the other Trust Assets.

(e) On or prior to each Determination Date, Transferor shall cause the Seller to
notify Servicer of the Account Interchange Amount to be included as Collections
of Finance Charge Receivables allocable to the Accounts with respect to the
related Monthly Period. On each Transfer Date, the Transferor shall pay
Servicer, or cause RPA Seller to pay to Servicer, the Account Interchange Amount
and Servicer shall treat the Account Interchange Amount as Collections of
Finance Charge Receivables and deposit the Account Interchange Amount into the
Collection Account to the extent required by Section 5.1(l) of the Receivables
Purchase Agreement and treat such amount as Collections of Finance Charge
Receivables.

Section 2.2 Acceptance by Issuer.

(a) Issuer hereby acknowledges its acceptance of all right, title and interest
to the property, now existing and hereafter created, conveyed to Issuer pursuant
to Section 2.1. Owner Trustee shall maintain a copy of each Account Schedule, as
delivered to it from time to time, at its Corporate Trust Office.

 

3



--------------------------------------------------------------------------------

(b) The Owner Trustee hereby agrees: (a) not to disclose to any Person any
Account Numbers or any other information contained in any Account Schedule, or
any other consumer information related to the Accounts which meets the
definition of “Non-Public Personal Information” under the Gramm-Leach-Bliley Act
(“GLB Act”) and its implementing regulations (the “Privacy Regulations”)
(collectively, the “Consumer Information”), except (i) to a Successor Servicer
or as required by a Requirement of Law applicable to the Indenture Trustee, or
(ii) in connection with the performance of the Owner Trustee’s duties hereunder,
(b) to take such measures as shall be reasonably requested by the Transferor to
protect and maintain the security and confidentiality of such information,
(c) to comply with and cause its Affiliates and subcontractors to comply with
the GLB Act and the Privacy Regulations (to the extent applicable to any of
them) in their handling of the Consumer Information and to maintain (and cause
such Affiliates and subcontractors to maintain) applicable physical, electronic
and procedural safeguards that comply with the GLB Act and the Privacy
Regulations (and any other similar requirements adopted by any Regulatory
Authority having authority over the Owner Trustee) with respect to all Consumer
Information in its possession (and in connection therewith, the Owner Trustee
shall allow the Transferor or its duly authorized representatives to inspect the
Owner Trustee’s policies and procedures to ensure compliance with the terms of
this Section 2.2(b) as they specifically relate to this Agreement or otherwise
to its activities as the Owner Trustee from time to time during normal business
hours upon prior written notice), and (d) not to use any Account Schedule
information or other Consumer Information for any purpose other than the
transactions contemplated hereby (including, without limitation, to compete,
directly or indirectly, with the Transferor, any Account Originator or their
respective Affiliates, or in any manner prohibited by the GLB Act and the
Privacy Regulations). The Owner Trustee shall promptly notify the Transferor of
any request received by the Owner Trustee to disclose any Consumer Information,
which notice shall in any event be provided no later than five (5) Business Days
prior to disclosure of any such information unless the Owner Trustee is
compelled pursuant to a Requirement of Law to disclose such information prior to
the date that is five (5) Business Days after the giving of such notice. Nothing
contained herein shall be deemed to restrict in any manner any disclosure of the
tax treatment or tax structure of the transaction (as defined in
Section 1.6011-4 of the Treasury Regulations or applicable state or local tax
law) or any materials relating to such tax treatment and tax structure. The
Owner Trustee will promptly report to, and cooperate with the Servicer,
Transferor and Administrator in investigating, any security breaches, lapses or
vulnerabilities that have resulted in the disclosure of Consumer Information to
any Person (except for any disclosures permitted by this Section 2.2(b)). The
terms of this Section 2.2(b) shall survive the termination of this Agreement.

Section 2.3 Representations and Warranties of Transferor Relating to Transferor.
Transferor hereby represents and warrants to Issuer as of each Closing Date
that:

(a) Organization and Good Standing. Transferor is a limited liability company
validly existing in good standing under the laws of the State of Delaware, and
has full power, authority and legal right to own its properties and conduct its
business as presently owned and conducted, to execute, deliver and perform its
obligations under each Transaction Document.

(b) Due Qualification. Transferor is duly qualified to do business and is in
good standing as a foreign corporation (or is exempt from such requirements),
and has obtained all necessary licenses and approvals in each jurisdiction in
which failure to so qualify or to obtain

 

4



--------------------------------------------------------------------------------

such licenses and approvals would render any Account Agreement or any Receivable
transferred to Issuer by Transferor unenforceable by the Account Originator,
Transferor, Servicer, Issuer or Indenture Trustee and would have a material
adverse effect on the interests of the Holders.

(c) Due Authorization. The execution, delivery and performance by Transferor of
this Agreement and each other Transaction Document to which it is a party, and
the consummation by Transferor of the transactions provided for in each
Transaction Document to which it is a party have been duly authorized by
Transferor by all necessary limited liability company action on the part of
Transferor.

(d) No Conflict. The execution and delivery by Transferor of each Transaction
Document to which it is a party, the performance by Transferor of the
transactions contemplated by each Transaction Document to which it is a party
and the fulfillment by Transferor of the terms hereof and thereof will not
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust, or
other instrument to which Transferor is a party or by which it or any of its
properties are bound.

(e) No Violation. The execution and delivery by Transferor of each Transaction
Document to which it is a party, the performance by Transferor of the
transactions contemplated by the Transaction Documents and the fulfillment by
Transferor of the terms thereof will not conflict with or violate any
Requirements of Law applicable to Transferor.

(f) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of Transferor, threatened against Transferor, before any
court, regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of any Transaction Documents or the
Notes, (ii) seeking to prevent the issuance of the Notes or the consummation of
any of the transactions contemplated by any Transaction Documents or the Notes,
(iii) seeking any determination or ruling that, in the reasonable judgment of
Transferor, would materially and adversely affect the performance by Transferor
of its obligations under any Transaction Document, (iv) seeking any
determination or ruling that would materially and adversely affect the validity
or enforceability of any Transaction Documents or the Notes or (v) seeking to
affect adversely the income tax attributes of Issuer under the Federal or
applicable state income or franchise tax systems.

(g) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any governmental body or official required in
connection with the execution and delivery by Transferor of each Transaction
Document to which the Transferor is a party, the performance by Transferor of
the transactions contemplated by each Transaction Document, and the fulfillment
of or terms hereof and thereof, have been obtained.

(h) Insolvency. No Insolvency Event with respect to Transferor has occurred.
Transferor did not (i) execute the Transaction Documents, (ii) grant to Issuer
the security interests described in Section 2.1, (iii) cause, permit, or suffer
the perfection or attachment of such a security interest, (iv) otherwise
effectuate or consummate any transfer to Issuer pursuant to any Transaction
Document or (v) acquire its interest in Issuer, in each case:

(A) in contemplation of insolvency;

 

5



--------------------------------------------------------------------------------

(B) with a view to preferring one creditor over another or to preventing the
application of its assets in the manner required by applicable law or
regulations;

(C) after committing an act of insolvency; or

(D) with any intent to hinder, delay, or defraud itself or its creditors.

The representations and warranties set forth in this Section 2.3 shall survive
the transfer and assignment by Transferor of the Receivables and other Trust
Assets to Issuer and the pledge thereof to Indenture Trustee pursuant to the
Indenture. Upon discovery by Transferor, Servicer or Owner Trustee of a breach
of any of the representations and warranties set forth in this Section 2.3, the
party discovering such breach shall give prompt written notice to the others and
each Enhancement Provider, if any, entitled thereto pursuant to the relevant
Indenture Supplement. Transferor agrees to cooperate with Servicer and Owner
Trustee in attempting to cure any such breach. For purposes of the
representations and warranties set forth in this Section 2.3, each reference to
an Indenture Supplement shall be deemed to refer only to those Indenture
Supplements in effect as of the relevant Closing Date.

Section 2.4 Representations and Warranties of Transferor Relating to Transaction
Documents and the Receivables.

(a) Representations and Warranties. Transferor represents and warrants to Issuer
as of the date of the Effective Date, each Closing Date, and, with respect to
Supplemental Accounts, the related Addition Date that:

(i) each Transaction Document to which the Transferor is a party constitutes
and, in the case of Supplemental Accounts, the related Assignment, when executed
and delivered on behalf of the Transferor, will constitute a legal, valid and
binding obligation of Transferor, enforceable against Transferor in accordance
with its terms, except as such enforceability may be limited by applicable
Debtor Relief Laws now or hereafter in effect and by general principles of
equity (whether considered in a suit at law or in equity);

(ii) as of the Effective Date, Automatic Addition Termination Date or any
Automatic Addition Suspension Date and as of each subsequent Addition Date with
respect to Supplemental Accounts, and as of the applicable Removal Date with
respect to the Removed Accounts, the Account Schedule delivered pursuant to this
Agreement, as supplemented to such date, is an accurate and complete listing in
all material respects of all the Accounts as of such Effective Date, Automatic
Addition Termination Date, such Automatic Addition Suspension Date, the related
Addition Cut Off Date or such Removal Date, as the case may be, and the
information contained therein with respect to the identity of such Accounts and
the Receivables existing in such Accounts is true and correct in all material
respects as of such specified date;

(iii) Transferor is the legal and beneficial owner of all right, title and
interest in each Receivable and Transferor has the full right, power and
authority to transfer such Receivables to Issuer, and each Receivable conveyed
to Issuer by Transferor has been

 

6



--------------------------------------------------------------------------------

conveyed to Issuer free and clear of any Lien of any Person claiming through or
under Transferor or any of its Affiliates (other than Liens permitted under
Section 2.5(b)) and in compliance, in all material respects, with all
Requirements of Law applicable to Transferor;

(iv) all authorizations, consents, orders or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by Transferor in connection with the conveyance by Transferor of the
Receivables to Issuer have been duly obtained, effected or given and are in full
force and effect;

(v) this Agreement or, in the case of Supplemental Accounts, the related
Assignment, upon execution and delivery on behalf of Transferor, constitutes
either a valid sale, transfer and assignment to Issuer of all right, title and
interest of Transferor in the Receivables and other Trust Assets conveyed to
Issuer by Transferor and all monies due or to become due with respect thereto
and the proceeds thereof or a grant of a security interest in such property to
Issuer, which, (A) with respect to Receivables existing on the Effective Date
and the proceeds thereof, is enforceable upon the Effective Date, or (B) with
respect to the then existing Receivables in Supplemental Accounts, as of the
applicable Addition Date, and which will be enforceable with respect to such
Receivables thereafter created and the proceeds thereof upon such creation, in
each case except as such enforceability may be limited by applicable Debtor
Relief Laws, now or hereafter in effect, and by general principles of equity
(whether considered in a suit at law or in equity). Upon the filing of the
financing statements pursuant to Section 2.1 and, in the case of Receivables
hereafter created and the proceeds thereof, upon the creation thereof, Issuer
shall have a first priority perfected security interest in the Trust Assets and
proceeds except for Liens permitted under Section 2.5(b);

(vi) except as otherwise expressly provided in this Agreement, the Indenture or
any Indenture Supplement, neither Transferor nor any Person claiming through or
under Transferor has any claim to or interest in the Collection Account, the
Excess Funding Account, any Series Account or any Enhancement;

(vii) on the date of its creation or, if later, the date it otherwise becomes an
Automatic Additional Account, with respect to each Automatic Additional Account
and, on the applicable Addition Cut Off Date, with respect to each related
Supplemental Account, each such Account is an Eligible Account;

(viii) on the date of creation of each Automatic Additional Account or, if
later, the date the related account otherwise becomes an Automatic Additional
Account, each Receivable contained in such Automatic Additional Account is an
Eligible Receivable and, on the applicable Addition Cut Off Date, each
Receivable contained in any related Supplemental Account is an Eligible
Receivable; and

(ix) as of the date of the transfer of any new Receivable to Issuer, such
Receivable is an Eligible Receivable.

 

7



--------------------------------------------------------------------------------

(b) Notice of Breach. The representations and warranties of Transferor set forth
in this Section 2.4 shall survive the transfer and assignment by Transferor of
the Receivables to Issuer and the pledge thereof to Indenture Trustee pursuant
to the Indenture. Upon discovery by Transferor, Servicer or a Responsible
Officer of Owner Trustee of a breach of any of the representations and
warranties by Transferor set forth in this Section 2.4, the party discovering
such breach shall give prompt written notice to the others and to each
Enhancement Provider, if any, entitled thereto pursuant to the relevant
Indenture Supplement. Transferor agrees to cooperate with Servicer and Owner
Trustee in attempting to cure any such breach. For purposes of the
representations and warranties set forth in this Section 2.4, each reference to
an Indenture Supplement shall be deemed to refer only to those Indenture
Supplements in effect as of the date of the relevant representations or
warranties.

(c) Reassignment of Ineligible Receivables. If (i) any representation or
warranty of Transferor contained in Section 2.4(a)(ii), (iii), (iv), (ix),
(x) or (xi) is not true and correct in any material respect as of the date
specified therein with respect to any Receivable transferred to Issuer by
Transferor or any Account and as a result of such breach any Receivables in the
related Account become Defaulted Receivables or Issuer’s rights in, to or under
such Receivables or the proceeds of such Receivables are impaired or such
proceeds are not available for any reason to Issuer free and clear of any Lien,
unless cured within 60 days (or such longer period, not in excess of 150 days,
as may be agreed to by Indenture Trustee) after the earlier to occur of the
discovery thereof by Transferor or receipt by Transferor or a designee of
Transferor of notice thereof given by Indenture Trustee, or (ii) it is so
provided in Section 2.5(a) with respect to any Receivables transferred to Issuer
by Transferor, then such Receivable shall be designated an “Ineligible
Receivable” and shall be assigned a principal balance of zero for the purpose of
determining the aggregate amount of Principal Receivables on any day; provided
that such Receivables will not be deemed to be Ineligible Receivables but will
be deemed Eligible Receivables and such Principal Receivables shall be included
in determining the aggregate Principal Receivables in Issuer if, on any day
prior to the end of such 60-day or longer period, (x) either (A) in the case of
an event described in clause (i), the relevant representation and warranty shall
be true and correct in all material respects as if made on such day or (B) in
the case of an event described in clause (ii), the circumstances causing such
Receivable to become an Ineligible Receivable shall no longer exist and
(y) Transferor shall have delivered an Officer’s Certificate describing the
nature of such breach and the manner in which the relevant representation and
warranty became true and correct.

(d) Price of Reassignment. On and after the date of its designation as an
Ineligible Receivable, each Ineligible Receivable shall not be given credit in
determining the aggregate amount of Principal Receivables used to calculate the
Transferor Amount or the Allocation Percentages applicable to any Series. If,
following the exclusion of such Principal Receivables from the calculation of
the Transferor Amount, the Transferor Amount would be less than the Specified
Transferor Amount, Transferor shall make a deposit into the Excess Funding
Account in immediately available funds prior to the next succeeding Business Day
in an amount equal to the amount by which the Transferor Amount would be less
than the Specified Transferor Amount (up to the amount of such Principal
Receivables). The payment of such deposit amount in immediately available funds
shall otherwise be considered payment in full of all of the Ineligible
Receivables.

 

8



--------------------------------------------------------------------------------

The obligation of Transferor to make the deposits, if any, required to be made
to the Excess Funding Account as provided in this Section, shall constitute the
sole remedy respecting the event giving rise to such obligation available to
Issuer, Owner Trustee, the Holders (or Indenture Trustee on behalf of the
Noteholders) or any Enhancement Provider.

(e) Reassignment of Receivables in Trust Portfolio. If any representation or
warranty of Transferor contained in Section 2.3(a), (b) or (c) or
Section 2.4(a)(i), (vii) or (viii) of this Agreement is not true and correct in
any material respect and such breach has a material adverse effect on the
Receivables transferred to Issuer by Transferor or the availability of the
proceeds thereof to Issuer, then any of Issuer, Indenture Trustee or the
Majority Holders, by notice then given to Transferor and Servicer (and to
Indenture Trustee if given by the Noteholders), may direct Transferor to accept
a reassignment of the Receivables transferred to Issuer by Transferor if such
breach and any material adverse effect caused by such breach is not cured within
60 days of such notice (or within such longer period, not in excess of 150 days,
as may be specified in such notice), and upon those conditions Transferor shall
be obligated to accept such reassignment on the terms set forth below; provided
that such Receivables will not be reassigned to Transferor if, on any day prior
to the end of such 60-day or longer period (i) the relevant representation and
warranty shall be true and correct in all material respects as if made on such
day and (ii) Transferor shall have delivered an Officer’s Certificate describing
the nature of such breach and the manner in which the relevant representation
and warranty became true and correct.

Transferor shall deposit in the Collection Account in immediately available
funds not later than 12:00 noon, New York City time, on the first Distribution
Date following the Monthly Period in which such reassignment obligation arises,
in payment for such reassignment, an amount equal to the sum of the amounts
specified therefor with respect to each outstanding Series in the related
Indenture Supplement. Notwithstanding anything to the contrary in this
Agreement, such amounts shall be distributed on such Distribution Date in
accordance with the Indenture and each Indenture Supplement. The payment of such
deposit amount in immediately available funds shall otherwise be considered
payment in full of all of the Receivables.

Upon the deposit, if any, required to be made to the Collection Account as
provided in this Section 2.4(e), Issuer shall automatically and without further
action be deemed to transfer, assign, set over and otherwise convey to
Transferor or its designee, without recourse, representation or warranty, all
the right, title and interest of Issuer in and to the applicable Receivables,
all moneys due or to become due and all amounts received with respect thereto
and all proceeds thereof and Interchange (if any) allocable to the related
Accounts. Issuer shall execute such documents and instruments of transfer or
assignment and take such other actions as shall reasonably be requested by
Transferor to effect the conveyance of such Receivables pursuant to this
Section. The obligation of Transferor to accept reassignment of any Receivables,
and to make the deposits required to be made to the Collection Account as
provided in this Section, shall constitute the sole remedy respecting the event
giving rise to such obligation available to Issuer, Owner Trustee, the Holders
(or Indenture Trustee on behalf of the Noteholders).

 

9



--------------------------------------------------------------------------------

Section 2.5 Covenants of Transferor. Transferor hereby covenants that:

(a) Receivables to be Accounts. Except in connection with the enforcement or
collection of an Account, Transferor will take no action to cause any Receivable
transferred by it to Issuer to be evidenced by any instrument and, if any such
Receivable is so evidenced (whether or not in connection with the enforcement or
collection of an Account), it shall be deemed to be an Ineligible Receivable in
accordance with Section 2.4(d) and shall be reassigned to Transferor in
accordance with Section 2.4(d).

(b) Security Interests. Except for the conveyances hereunder, Transferor will
not sell, pledge, assign or transfer or otherwise convey to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on any Receivable,
whether now existing or hereafter created, or any interest therein. Transferor
will immediately notify Issuer and Indenture Trustee of the existence of any
Lien on any Receivable of which Transferor has knowledge; and Transferor shall
defend the right, title and interest of the Issuer and Indenture Trustee in, to
and under the Receivables, whether now existing or hereafter created, against
all claims of third parties claiming through or under Transferor or RPA Seller;
provided that nothing in this Section 2.5(b) shall prevent or be deemed to
prohibit Transferor from suffering to exist upon any of the Receivables any
Liens for taxes if such taxes shall not at the time be due and payable or if
Transferor or RPA Seller, as applicable, shall currently be contesting the
validity thereof in good faith by appropriate proceedings and shall have set
aside on its books adequate reserves with respect thereto. Notwithstanding the
foregoing, nothing in this Section 2.5(b) shall be construed to prevent or be
deemed to prohibit the transfer of the Transferor Interest in accordance with
this Agreement and the Trust Agreement.

(c) The Transferor Interest. Except as otherwise permitted herein and in the
Trust Agreement, including in Sections 2.9 and 4.2 of this Agreement and in
Section 3.4 of the Trust Agreement, Transferor agrees not to transfer, assign,
exchange, participate or otherwise convey or pledge, hypothecate, rehypothecate
or otherwise grant a security interest in the Transferor Interest (or any
interest therein) or any Supplemental Interest (or any interest therein) and any
such attempted transfer, assignment, exchange,, participation, conveyance,
pledge, hypothecation, rehypothecation or grant shall be void.

(d) Delivery of Collections or Recoveries. If Transferor receives Collections or
Recoveries, then Transferor agrees to pay Servicer all such Collections and
Recoveries as soon as practicable after receipt thereof but in no event later
than two Business Days after the Date of Processing by Transferor.

(e) Notice of Liens. Transferor shall notify Issuer, Indenture Trustee and each
Enhancement Provider, if any, entitled to such notice pursuant to the relevant
Indenture Supplement promptly after becoming aware of any Lien on any Receivable
other than the conveyances hereunder or Liens permitted under Section 2.5(b).

(f) Continuous Perfection. Transferor shall not change its name, type or
jurisdiction or organization, or organizational identification number unless
Transferor shall have delivered to Issuer at least 30 days prior written notice
thereof and, no later than 30 days after making such change, shall have taken
all action necessary or advisable to perfect, and maintain the perfection and
priority of, the transfer of the Trust Assets to the Issuer.

 

10



--------------------------------------------------------------------------------

(g) Account Agreement and Account Guidelines. Transferor shall enforce the
covenant in the Receivables Purchase Agreement requiring the Originator to
comply with and perform its obligations under the Account Agreements relating to
the Accounts and the Account Guidelines except insofar as any failure to comply
or perform would not materially or adversely affect the rights of Issuer or the
Holders under any Transaction Document or the Notes. Transferor may permit the
Originator to change the terms and provisions of the Account Agreements or the
Account Guidelines in any respect (including the reduction of the required
minimum monthly payment, the calculation of the amount, or the timing, of charge
offs and Periodic Finance Charges and other fees assessed thereon), but only if
such change is made applicable to any comparable segment of the revolving credit
card accounts owned and serviced by the Originator which have characteristics
the same as, or substantially similar to, the Accounts that are the subject of
such change, except as otherwise restricted by an endorsement, sponsorship or
other agreement between the Originator and an unrelated third party or by the
terms of the Account Agreements.

(h) Receivables Purchase Agreement. Transferor, in its capacity as Purchaser of
Receivables from the RPA Seller under the Receivables Purchase Agreement, shall
enforce the covenants and agreements of the RPA Seller set forth in such
Receivables Purchase Agreement, where a failure of the RPA Seller to comply
would have an Adverse Effect.

(i) Account Allocations. If Transferor is unable for any reason to transfer
Receivables to Issuer in accordance with the provisions of this Agreement
(including by reason of the application of the provisions of Section 6.1 or an
order by any Federal governmental agency having regulatory authority over
Transferor or any court of competent jurisdiction that Transferor not transfer
any additional Principal Receivables to the Issuer) then, in any such event:
(A) Transferor agrees to allocate and pay to the Issuer, after the date of such
inability, all Collections with respect to Principal Receivables, all Discount
Option Receivables Collections, and all amounts which would have constituted
Collections with respect to Principal Receivables and all Discount Option
Receivables Collections but for Transferor’s inability to transfer such
Receivables (up to an aggregate amount equal to the amount of Principal
Receivables and the Discount Option Receivables Amount in Issuer on such date);
(B) Transferor agrees to have such amounts applied as Collections in accordance
with Article VIII of the Indenture; and (C) for only so long as all Collections
and all amounts which would have constituted Collections are allocated and
applied in accordance with clauses (A) and (B), Principal Receivables and
Discount Option Receivables (and all amounts which would have constituted
Principal Receivables or Discount Option Receivables, as the case may be, but
for Transferor’s inability to transfer Receivables to the Trust) that are
charged off as uncollectible in accordance with this Agreement shall continue to
be allocated in accordance with Article VIII of the Indenture, and all amounts
that would have constituted Principal Receivables or Discount Option
Receivables, as the case may be, but for Transferor’s inability to transfer
Receivables to the Trust shall be deemed to be Principal Receivables or Discount
Option Receivables, as the case may be, for the purpose of calculating the
applicable Allocation Percentage with respect to any Series. If Transferor is
unable pursuant to any Requirement of Law to allocate Collections as described
above, Transferor agrees that it shall in any such event allocate, after the
occurrence of such event, payments on each Account

 

11



--------------------------------------------------------------------------------

with respect to the principal balance of such Account first to the oldest
principal balance of such Account and to have such payments applied as
Collections in accordance with Article VIII of the Indenture. The parties hereto
agree that Finance Charge Receivables, whenever created, accrued in respect of
Principal Receivables that have been conveyed to Issuer, or that would have been
conveyed to Issuer but for the above described inability to transfer such
Receivables, shall continue to be property of Issuer notwithstanding any
cessation of the transfer of additional Principal Receivables and Discount
Option Receivables to Issuer, and Collections with respect thereto shall
continue to be allocated and paid in accordance with Article VIII of the
Indenture.

(j) Periodic Finance Charges and Other Fees. Transferor hereby agrees that,
except as otherwise required by any Requirement of Law, or as is deemed by the
Originator to be necessary in order for it to maintain its credit card business,
based upon the Account Originator’s good faith assessment, in its sole
discretion, of the nature of the competition in the credit card business, it
shall not at any time permit the Originator to reduce the Periodic Finance
Charges assessed on any Receivable or other fees on any Account if, as a result
of such reduction, Transferor’s reasonable expectation of the Portfolio Yield
for any Series as of such date would be less than the then Base Rate for that
Series.

(k) Notices of Certain Events. Transferor shall promptly notify each Rating
Agency after Transferor obtains knowledge that: (i) any Merchant whose program
gives rise to more than 10% of the Principal Receivables (measured as of the end
of the most recent Monthly Period) terminates its program with WFCB;
(ii) Indenture Trustee gives a resignation notice pursuant to Section 6.8 of the
Indenture; or (iii) an Additional Limitation Event or an Automatic Addition
Limitation Event occurs.

(l) Sale Treatment. Transferor agrees to treat the conveyance hereunder of the
Receivables and the proceeds thereof as a sale for accounting purposes.

(m) Amendment of the Organizational Documents. Transferor shall not amend in any
material respect its certificate of formation or its limited liability company
agreement without providing the Rating Agencies with notice no later than the
fifth Business Day prior to such amendment (unless the right to such notice is
waived by the Rating Agency) and satisfying the Rating Agency Condition.

(n) Other Indebtedness. Except as contemplated by the Receivables Purchase
Agreement, Transferor shall not incur any additional debt, unless (i) such debt
is contemplated by the Transaction Documents or (ii) the Rating Agencies are
provided with notice no later than the fifth Business Day prior to the
incurrence of such additional debt (unless the right to such notice is waived by
the Rating Agency) and the Rating Agency Condition is satisfied with respect to
the incurrence of such debt.

(o) Separate Corporate Existence. Transferor shall:

(i) Maintain in full effect its existence, rights and franchises as a limited
liability company under the laws of the state of its organization and will
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement and the

 

12



--------------------------------------------------------------------------------

Receivables Purchase Agreement and each other instrument or agreement necessary
or appropriate to proper administration hereof and permit and effectuate the
transactions contemplated hereby.

(ii) Except as provided herein, maintain its own deposit, securities and other
account or accounts, separate from those of any Affiliate of Transferor, with
financial institutions. The funds of Transferor shall not be diverted to any
other Person or for other than the corporate use of Transferor, and, except as
may be expressly permitted by this Agreement or the Receivables Purchase
Agreement, the funds of Transferor shall not be commingled with those of any
other person or entity.

(iii) Ensure that, to the extent that it shares the same officers or other
employees as any of its stockholders or Affiliates, the salaries of and the
expenses related to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with all such common
officers and employees.

(iv) Ensure that, to the extent that it jointly contracts with any of its
stockholders or Affiliates to do business with vendors or service providers or
to share overhead expenses, the costs incurred in so doing shall be allocated
fairly among entities, and each such entity shall bear its fair share of such
costs. To the extent that Transferor contracts or does business with vendors or
service providers where the goods and services provided are partially for the
benefit of any other Person, the costs incurred in so doing shall be fairly
allocated to or among such entities for whose benefit the goods and services are
provided, and each such entity shall bear its fair share of such costs. All
material transactions between Transferor and any of its Affiliates shall be only
on an arm’s-length basis and shall receive the approval of Transferor’s Board of
Directors including at least one Independent Director (defined below).

(v) Maintain a principal executive and administrative office through which its
business is conducted and a telephone number separate from those of its
stockholders and Affiliates. To the extent that Transferor and any of its
members or Affiliates have offices in contiguous space, there shall be fair and
appropriate allocation of overhead costs (including rent) among them, and each
such entity shall bear its fair share of such expenses.

(vi) Conduct its affairs strictly in accordance with its certificate of
formation and observe all necessary, appropriate and customary corporate
formalities including, but not limited to, holding all regular and special
directors’ meetings appropriate to authorize all limited liability company
action, keeping separate and accurate minutes of such meetings, passing all
resolutions or consents necessary to authorize actions taken or to be taken, and
maintaining accurate and separate books, records and accounts, including, but
not limited to, intercompany transaction accounts. Regular directors’ meetings
shall be held at least annually.

(vii) Ensure that its board of directors shall at all times include at least two
Independent Directors (for purposes hereof, “Independent Director” shall mean
any

 

13



--------------------------------------------------------------------------------

member of the board of directors of such Transferor that is not and has not at
any time been (x) an officer, agent, advisor, consultant, attorney, accountant,
employee or shareholder of any Affiliate which is not a special purpose entity
of such Transferor, (y) a director of any Affiliate of such Transferor other
than an independent director of any Affiliate which is a special purpose entity
or (z) a member of the immediate family of any of the foregoing.

(viii) Ensure that decisions with respect to its business and daily operations
shall be independently made by Transferor (although the officer making any
particular decision may also be an officer or director of an Affiliate of
Transferor) and shall not be dictated by any Affiliate of Transferor.

(ix) Act solely in its own legal name and through its own authorized officers
and agents, and, except as contemplated by the Transaction Documents, no
Affiliate of Transferor shall be appointed to act as agent of Transferor.
Transferor shall at all times use its own stationery and business forms and
describe itself as a separate legal entity.

(x) Ensure that none of its Affiliates shall advance funds to it, and no
Affiliate of Transferor will otherwise guaranty its debts.

(xi) Other than organizational expenses and as expressly provided herein, pay
all expenses, indebtedness and other obligations incurred by it using its own
funds.

(xii) Not enter into any guaranty, or otherwise become liable, with respect to
or hold its assets or creditworthiness out as being available for the payment of
any obligation of any of its Affiliates.

(xiii) Ensure that any financial reports required of Transferor shall comply
with GAAP and shall be issued separately from, but may be consolidated with, any
reports prepared for any of its Affiliates so long as such consolidated reports
contain footnotes identifying Transferor as a separate entity and describing the
effect of the transactions between Transferor and such Affiliate.

(xiv) Ensure that at all times it is adequately capitalized to engage in the
transactions contemplated in its certificate of formation and limited liability
company agreement.

Section 2.6 Addition of Accounts.

(a) Automatic Additional Accounts. Subject to the limitations specified below in
this Section 2.6(a) and to any further limitations specified in any Indenture
Supplement, Automatic Additional Accounts shall be included as Accounts from and
after the date upon which they are created, and all Receivables in Automatic
Additional Accounts purchased by Transferor pursuant to the Receivables Purchase
Agreement, whether such Receivables are then existing or thereafter created,
shall be transferred automatically to Issuer upon their creation. For all
purposes of this Agreement, all receivables relating to Automatic Additional
Accounts shall be treated as Receivables upon their creation and shall be
subject to the eligibility criteria specified in the definitions of “Eligible
Receivable” and “Eligible Account.” Transferor may elect at any time to

 

14



--------------------------------------------------------------------------------

terminate the inclusion in Accounts of new accounts which would otherwise be
Automatic Additional Accounts as of any Business Day (the “Automatic Addition
Termination Date”), or suspend any such inclusion as of any Business Day (an
“Automatic Addition Suspension Date”) until a date (the “Restart Date”) to be
notified in writing by Transferor to Issuer by delivering to Issuer, Indenture
Trustee, Servicer and each Rating Agency ten days prior written notice of such
election at least 10 days prior to such Automatic Addition Termination Date,
Automatic Addition Suspension Date or Restart Date, as the case may be. Promptly
after each of an Automatic Addition Termination Date, an Automatic Addition
Suspension Date and a Restart Date, Transferor agrees to record and file at its
own expense, an amendment to the financing statements referred to in Section 2.1
to specify the accounts then subject to this Agreement (which specification may
incorporate a list of accounts by reference) and, except in connection with any
such filing made after a Restart Date, to release any security interest in any
accounts created after the Automatic Addition Termination Date or Automatic
Addition Suspension Date. Notwithstanding the foregoing, during any period after
an Automatic Addition Limitation Event has occurred and before the Rating Agency
Condition has been satisfied as to the resumption of treating new accounts as
Automatic Additional Accounts, no new accounts that would otherwise be Automatic
Additional Accounts shall be treated as such on any Addition Date if the number
of such Automatic Additional Accounts would exceed an amount equal to the lesser
of:

(i) the excess (if any) of (1) 20% of the aggregate number of Accounts
determined as of the first day of the fiscal year of Transferor in which the
Addition Date occurs over (2) the aggregate amount of Automatic Additional
Accounts and Supplemental Accounts the Addition Date for which has occurred
since the first day of such fiscal year; and

(ii) the excess (if any) of (1) 15% of the aggregate number of Accounts
determined as of the first day of the fiscal quarter of Transferor in which the
Addition Date occurs over (2) the aggregate amount of Automatic Additional
Accounts and Supplemental Accounts the Addition Date for which has occurred
since the first day of such fiscal quarter.

In addition, during any period after an Additional Limitation Event has occurred
and before the Rating Agency Condition has been satisfied as to the resumption
of treating new accounts as Automatic Additional Accounts, no new accounts that
would otherwise be Automatic Additional Accounts shall be treated as such on any
Addition Date if:

(i) the aggregate balance of Principal Receivables in Automatic Additional
Accounts and Supplemental Accounts designated during a twelve month (or shorter)
period beginning on the Additional Limitation Event (or any anniversary thereof)
would exceed an amount equal to 20% of the aggregate balance of Principal
Receivables determined as of the first day after the Additional Limitation Event
(or such anniversary); or

(ii) the aggregate balance of Principal Receivables in Automatic Additional
Accounts and Supplemental Accounts designated during a three month (or shorter)
period beginning on the Additional Limitation Event (or the first day of the
third month commencing thereafter or of any ensuing third month) would exceed
15% of the

 

15



--------------------------------------------------------------------------------

aggregate balance of Principal Receivables determined as of the first day after
the occurrence of the Additional Limitation Event (or the first day of such
third month or ensuing third month).

(b) Required Additions of Supplemental Accounts. Subject to the second following
sentence, if during any period of thirty consecutive days, the Transferor Amount
averaged over that period is less than the Minimum Transferor Amount for that
period, Transferor shall designate additional Eligible Accounts (“Supplemental
Accounts”) to be included as Accounts in a sufficient amount such that the
average of the Transferor Amount for such 30-day period, computed by assuming
that the amount of the Principal Receivables of such Supplemental Accounts shall
be deemed to be outstanding in Issuer during each day of such 30-day period, is
at least equal to the Minimum Transferor Amount. Subject to the following
sentence, if on any Business Day the Aggregate Principal Balance is less than
the Required Principal Balance, Transferor shall designate Supplemental Accounts
from any Approved Portfolio to be included as Accounts in a sufficient amount
such that the Aggregate Principal Balance will be equal to or greater than the
Required Principal Balance. Receivables from all such Supplemental Accounts
shall be transferred to Issuer on or before the tenth Business Day following
such thirty-day period or Business Day (the “Required Designation Date”), as the
case may be; provided that no designation of Supplemental Accounts shall be
required pursuant to the preceding two sentences if the Transferor Amount would
be equal to or greater than the Minimum Transferor Amount and the Aggregate
Principal Balance would otherwise be equal to or greater than the Required
Principal Balance on the Required Designation Date. In lieu of, or in addition
to, designating Supplemental Accounts as required above, Transferor may convey
to Issuer participations or trust certificates representing undivided legal or
beneficial interests in a pool of assets primarily consisting of receivables
arising under revolving credit card accounts or other revolving credit accounts
owned by Transferor or any of its Affiliates and collections thereon
(“Participation Interests”). Any addition of Participation Interests to Issuer
(whether pursuant to this paragraph (b) or paragraph (c) below) shall be
effected by an amendment hereto, dated the applicable Addition Date, pursuant to
subsection 9.1(a).

(c) Permitted Additions. In addition to its obligation under paragraph (b),
Transferor may, but shall not be obligated to, from time to time designate
Supplemental Accounts or Participation Interests to be included as Trust Assets,
in either case as of the applicable Addition Date, so long as after giving
effect to such addition no more than 20% of the Receivables, by outstanding
balance, will be 30 or more days delinquent.

(d) Certain Conditions for Additions of Supplemental Accounts and Participation
Interests. Transferor agrees that any transfer of Receivables from Supplemental
Accounts or Participation Interests under paragraphs (b) or (c) shall occur only
upon satisfaction of the following conditions (to the extent applicable):

(i) on or before the tenth Business Day prior to the Addition Date (the “Notice
Date”), Transferor shall give Issuer, Indenture Trustee, each Rating Agency and
Servicer written notice that such Supplemental Accounts or Participation
Interests will be included, which notice shall specify the approximate aggregate
amount of the Receivables or Participation Interests to be transferred; and, in
the case of any transfer pursuant to paragraph (c), the Rating Agency Condition
shall have been satisfied;

 

16



--------------------------------------------------------------------------------

(ii) on or before the Addition Date, Transferor shall have delivered to Issuer
(with a copy to the Indenture Trustee) a written assignment (including an
acceptance by Issuer) in substantially the form of Exhibit A (the “Assignment”)
and the Originator shall have indicated in its computer files that the
Receivables created in connection with the Supplemental Accounts have been
transferred to Issuer and, within five Business Days thereafter, Transferor
shall have delivered to Issuer an Account Schedule listing such Supplemental
Accounts, which as of the date of such Assignment, shall be deemed incorporated
into and made a part of such Assignment and this Agreement;

(iii) Transferor shall represent and warrant that (x) each Supplemental Account
is, as of the Addition Date, an Eligible Account, and each Receivable in such
Supplemental Account is, as of the Addition Cut Off Date, an Eligible
Receivable, (y) no selection procedures believed by Transferor to be materially
adverse to the interests of the Noteholders were utilized in selecting the
Additional Accounts from the available Eligible Accounts in an Approved
Portfolio, and (z) as of the Addition Date, Transferor is not insolvent; and

(iv) Transferor shall deliver an Opinion of Counsel with respect to the
Receivables in the Supplemental Accounts to Indenture Trustee (with a copy to
each Rating Agency) substantially in the form of Exhibit D.

(e) Additional Approved Portfolios. Transferor may from time to time designate
additional portfolios of accounts as “Approved Portfolios” if the Rating Agency
Condition is satisfied with respect to that designation (except as to any Series
or Class that expressly waives this requirement in the applicable Indenture
Supplement). Transferor agrees that prior to any transfer of Receivables from
Automatic Additional Accounts arising in a portfolio that is designated as an
Approved Portfolio pursuant to the immediately preceding sentence Transferor
shall satisfy the following requirements:

(i) on or before the tenth Business Day prior to the Addition Date, Transferor
shall give Issuer, Indenture Trustee, each Rating Agency and Servicer written
notice that such Automatic Additional Accounts will be included;

(ii) on or before the Addition Date, Transferor shall have delivered to Issuer
(with a copy to Indenture Trustee) a written Assignment (including an acceptance
by Issuer) substantially in the form of Exhibit A (with appropriate
modifications) and the Originator shall have indicated in its computer files
that the Receivables created in connection with the Automatic Additional
Accounts have been transferred to Issuer;

(iii) Transferor shall represent and warrant that (x) each Automatic Additional
Account is, as of the Addition Date, an Eligible Account, and each Receivable in
such Automatic Additional Account is, as of the Addition Date, an Eligible
Receivable, (y) no selection procedures believed by Transferor to be materially
adverse to the interests of the Noteholders were utilized in selecting the new
Approved Portfolio, and (z) as of the Addition Date, Transferor is not
insolvent;

 

17



--------------------------------------------------------------------------------

(iv) Transferor shall deliver an Opinion of Counsel with respect to the
Receivables in the Automatic Additional Accounts to Indenture Trustee (with a
copy to each Rating Agency) substantially in the form of Exhibit D-2 (with
appropriate modifications).

Section 2.7 Removal of Accounts.

(a) Transferor shall have the right to require the reassignment to it or its
designee of all Issuer’s right, title and interest in, to and under the
Receivables then existing and thereafter created, all moneys due or to become
due and all amounts received with respect thereto and all proceeds thereof in or
with respect to the Accounts then owned by the Originator and designated by
Transferor (the “Removed Accounts”) or Participation Interests (unless otherwise
set forth in the applicable Indenture Supplement), upon satisfaction of the
following conditions:

(i) on or before the tenth Business Day immediately preceding the Removal Date
(the “Removal Notice Date”) Transferor shall have given Issuer, Servicer, each
Rating Agency and any Enhancement Provider entitled thereto pursuant to the
relevant Indenture Supplement written notice of such removal and specifying the
date for removal of the Removed Accounts and Participation Interests (the
“Removal Date”); Transferor shall provide each Rating Agency with such
additional information relating to such removal as the Rating Agency shall
reasonably request;

(ii) with respect to Removed Accounts, on or prior to the date that is three
(3) Business Days after the Removal Date, Transferor shall have delivered to
Issuer (with a copy to Indenture Trustee) an Account Schedule listing the
Removed Accounts and specifying for each such Account, as of the Removal Notice
Date, its Account Number, the aggregate amount outstanding, and the aggregate
amount of Principal Receivables outstanding in such Account;

(iii) with respect to Removed Accounts, Transferor shall have represented and
warranted as of the Removal Date that the list of Removed Accounts delivered
pursuant to paragraph (ii), as of the Removal Date, is true and complete in all
material respects;

(iv) with respect to any removal pursuant to Section 2.7(b) that is being made
as a result of the applicable Merchant exercising a purchase right as to which
Transferor has no reasonable control (an “Involuntary Removal”), Transferor
shall use reasonable efforts to satisfy the Rating Agency Condition; and as to
any other removal, the Rating Agency Condition shall have been satisfied;

(v) Transferor shall have delivered to Indenture Trustee and any Enhancement
Provider entitled thereto pursuant to the relevant Indenture Supplement an
Officer’s Certificate, dated as of the Removal Date, to the effect that
Transferor reasonably believes that (A) in the case of any removal other than an
Involuntary Removal, such removal will not, based on the facts known to such
officer at the time of such certification, then or thereafter cause an Early
Amortization Event to occur with respect to any Series, (B) in the case of any
Involuntary Removal, Transferor has used reasonable efforts to avoid having such
removal result in an Early Amortization Event and (C) in

 

18



--------------------------------------------------------------------------------

either case, (i) no selection procedure believed by Transferor to be materially
adverse to the interests of the Noteholders has been used in removing Removed
Accounts from among any pool of Accounts or Participation Interests of a similar
type (it being understood that Transferor will not be deemed to have used such
an adverse selection procedure in connection with any Involuntary Removal); and
(ii) Accounts (or administratively convenient groups of Accounts, such as
billing cycles) were chosen for removal on a random basis or another basis that
Transferor believes is consistent which achieving derecognition of the
Receivables under GAAP;

(vi) in the case of any removal pursuant to Section 2.7(a), the aggregate
Principal Receivables in the Removed Accounts shall not exceed the lesser of
(A) the excess of the Transferor Amount over the Minimum Transferor Amount or
(B) the excess of the Aggregate Principal Balance over the Required Principal
Balance, all measured as of the end of the most recently ended Monthly Period;
and

(vii) in the case of any removal pursuant to Section 2.7(b), Transferor shall
concurrently with such removal make a deposit into the Collection Account in
immediately available funds in an amount equal to the aggregate outstanding
balance of Principal Receivables in the Accounts being removed, minus the amount
of any deposit into the Excess Funding Account made pursuant to Sections 2.7(b)
and 2.4(e) in connection with such removal.

Upon satisfaction of the above conditions, Issuer shall execute and deliver to
Transferor or its designee a written reassignment in substantially the form of
Exhibit B (the “Reassignment”) and shall, without further action, be deemed to
transfer, assign, set over and otherwise convey to Transferor or its designee,
effective as of the Removal Date, without recourse, representation or warranty,
all the right, title and interest of Issuer in and to the Receivables arising in
the Removed Accounts or the Participation Interests, all moneys due and to
become due and all amounts received with respect thereto and all proceeds
thereof. In addition, Issuer shall execute such other documents and instruments
of transfer or assignment and take such other actions as shall reasonably be
requested by Transferor to effect the conveyance of Receivables pursuant to this
Section.

(b) Transferor may from time to time designate as Removed Accounts any Accounts
designated for purchase by a Merchant pursuant to the terms of the related
Account Processing Agreement. Any repurchase of the Receivables in Removed
Accounts designated pursuant to this Section 2.7(b) shall be effected in the
manner and at a price determined in accordance with Section 2.4(e), as if the
Receivables being repurchased were Ineligible Receivables. Amounts deposited in
the Collection Account in connection therewith shall be deemed to be Collections
of Principal Receivables and shall be applied in accordance with the terms of
Article VIII of the Indenture and each Indenture Supplement.

(c) Treatment of Defaulted Receivables. On the date when any Receivable in an
Account becomes a Defaulted Receivable, the Trust shall automatically and
without further action be deemed to sell, transfer, set over and otherwise
convey to the Transferor, without recourse, representation or warranty, all
right, title and interest of the Trust in and to the Defaulted Receivables and
related Finance Charge Receivables in such Account, all monies and

 

19



--------------------------------------------------------------------------------

amounts due or to become due with respect thereto and all proceeds thereof. The
purchase price for the receivables conveyed pursuant to this Section 2.7(c)
during any Monthly Period shall equal the amount of Recoveries received by the
Transferor during such Monthly Period, including any proceeds received by the
Transferor from the sale of Defaulted Receivables, and all such Recoveries shall
be deposited into the Collection Account as provided in this Agreement.

Section 2.8 Discount Option. (a) Transferor shall have the option to designate
at any time a fixed or floating percentage (the “Discount Percentage”) of the
amount of Receivables arising in the Accounts on or after the date such
designation becomes effective that would otherwise constitute Principal
Receivables (prior to subtracting from Principal Receivables, Finance Charge
Receivables that are Discount Option Receivables) to be treated as Finance
Charge Receivables. Transferor may from time to time increase (subject to the
limitations described below), reduce or eliminate the Discount Percentage for
Discount Option Receivables arising in the Accounts on and after the date of
such change. Transferor must provide 30 days’ prior written notice to Servicer,
Issuer, Indenture Trustee and each Rating Agency of any such increase, reduction
or elimination, and such increase, reduction or elimination shall become
effective on the date specified therein only if (i) Transferor has delivered to
Indenture Trustee an Officer’s Certificate to the effect that, based on the
facts known to such officer at the time, Transferor reasonably believes that
such increase, reduction or elimination will not at the time of its occurrence
cause an Early Amortization Event, or an event which with notice or the lapse of
time would constitute an Early Amortization Event, to occur with respect to any
Series and (ii) in the case of any increase, the Discount Percentage shall not
exceed 3% after giving effect to that increase, unless the Rating Agency
Condition has been satisfied with respect to the increase.

(b) On each Date of Processing after the date on which Transferor’s exercise of
its discount option takes effect, Transferor shall treat Discount Option
Receivables Collections as Collections of Finance Charge Receivables.

Section 2.9 Additional Transferors. Transferor may designate additional or
substitute Persons to be included as Transferors under this Agreement by an
amendment to this Agreement (which amendment shall be subject to Section 9.1,
any applicable restrictions in the Indenture Supplement for any outstanding
Series and satisfaction of the Rating Agency Condition) and in connection with
such designation, the initial Transferor shall transfer a portion of the
Transferor Interest to such additional Transferor reflecting such additional
Transferor’s interest in the Transferor Interest; provided that prior to any
such designation and issuance the conditions set forth in Section 3.4(b) of
Trust Agreement shall have been satisfied with respect to a transfer of
Transferor’s Interest.

Section 2.10 Additional Account Originators. Transferor may designate additional
Persons as Account Originators under this Agreement by an amendment to this
Agreement (which amendment shall be subject to Section 9.1, satisfaction of the
Rating Agency condition and any applicable restrictions in the Indenture
Supplement for any outstanding Series).

Section 2.11 Perfection Representations and Warranties. The parties hereto agree
that the Perfection Representations and Warranties shall be a part of this
Agreement for all purposes. For purposes of the Perfection Representations and
Warranties, this Agreement shall be the “Specified Agreement”, the Transferor
shall be the “Debtor” and the Issuer shall be the “Secured Party”.

 

20



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION AND SERVICING OF RECEIVABLES

Section 3.1 Acceptance of Appointment and Other Matters Relating to Servicer.

(a) WFCB agrees to act as Servicer under this Agreement. The Noteholders by
their acceptance of the Notes consent to WFCB acting as Servicer.

(b) Subject to the provisions of this Agreement, Servicer shall service and
administer the Receivables, shall collect payments due under the Receivables and
shall charge off as uncollectible Receivables, all in accordance with its
customary and usual servicing procedures for servicing credit card and other
credit receivables comparable to the Receivables. Servicer shall have full power
and authority, acting alone or through any party properly designated by it
hereunder, to do any and all things in connection with such servicing and
administration which it may deem necessary or desirable. Without limiting the
generality of the foregoing, subject to Section 7.1, Servicer or its designee
(rather than Indenture Trustee or Owner Trustee) is hereby authorized and
empowered (i) to instruct Indenture Trustee to make withdrawals from the
Collection Account and any Series Account, as set forth in this Agreement, the
Indenture or any Indenture Supplement, (ii) to instruct Indenture Trustee to
make withdrawals and payments from the Collection Account and any Series
Accounts in accordance with such instructions as set forth in this Agreement,
the Indenture or any Indenture Supplement, (iii) to instruct Indenture Trustee
in writing as provided herein, (iv) to take any action required or permitted
under any Enhancement, as set forth in this Agreement, the Indenture or any
Indenture Supplement and (v) to execute and deliver, on behalf of Issuer for the
benefit of the Noteholders, any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Receivables and, after the
delinquency of any Receivable and to the extent permitted under and in
compliance with applicable law and regulations, to commence enforcement
proceedings with respect to such Receivables. Without limiting the generality of
the foregoing and subject to Section 7.1, Servicer or its designee is authorized
and empowered to make any filings, reports, notices, applications and
registrations with, and to seek any consents or authorizations from, the
Commission and any state securities authority on behalf of Issuer as may be
necessary or advisable to comply with any federal or state securities laws or
reporting requirements. Indenture Trustee shall furnish Servicer with any powers
of attorney or other documents necessary or appropriate to enable Servicer to
carry out its servicing and administrative duties hereunder. Owner Trustee shall
furnish Servicer with any powers of attorney and other documents necessary or
appropriate to enable Servicer to carry out its servicing and administrative
duties hereunder.

(c) Servicer shall not be obligated to use separate servicing procedures,
offices, employees or accounts for servicing the Receivables from the
procedures, offices, employees and accounts used by Servicer in connection with
servicing other credit card receivables.

 

21



--------------------------------------------------------------------------------

(d) Servicer shall comply with and perform its servicing obligations with
respect to the Accounts and Receivables in accordance with the Account
Agreements relating to the Accounts and the Account Guidelines except insofar as
any failure to so comply or perform would not materially and adversely affect
Issuer or the Noteholders.

(e) Servicer shall be liable for the payment, without reimbursement, of all
expenses incurred in connection with Issuer and the servicing activities
hereunder including expenses related to enforcement of the Receivables, fees and
disbursements of Owner Trustee that are due and payable to it under Article 7 of
the Trust Agreement, Indenture Trustee, the Administrator, any Paying Agent and
any Transfer Agent and Registrar (including the reasonable fees and expenses of
its counsel), fees and disbursements of independent accountants and all other
fees and expenses, including the costs of filing UCC continuation statements and
the costs and expenses relating to obtaining and maintaining the listing of any
Notes on any stock exchange, that are not expressly stated in this Agreement to
be payable by Issuer, the Noteholders of a Series or Transferor (other than
federal, state, local and foreign income, franchise and other taxes, if any, or
any interest or penalties with respect thereto, assessed on Issuer).

(f) Servicer shall maintain fidelity bond or other appropriate insurance
coverage insuring against losses through wrongdoing of its officers and
employees who are involved in the servicing of credit card receivables covering
such actions and in such amounts as Servicer believes to be reasonable from time
to time.

Section 3.2 Servicing Compensation. Subject to Section 7.2(c) hereof, as full
compensation for its servicing activities hereunder and as reimbursement for any
expense incurred by it in connection therewith, Servicer shall be entitled to
receive a servicing fee (the “Servicing Fee”) with respect to each Monthly
Period, payable monthly on the related Distribution Date, in an amount equal to
one-twelfth of the product of (a) the weighted average of the Series Servicing
Fee Percentages with respect to each outstanding Series (based upon the Series
Servicing Fee Percentage for each Series and the Collateral Amount (or such
other amount as specified in the related Indenture Supplement) of such Series,
in each case as of the last day of the prior Monthly Period) and (b) the amount
of Principal Receivables on the last day of the prior Monthly Period. The share
of the Servicing Fee allocable to each Series with respect to any Monthly Period
(the “Noteholder Servicing Fee”) will be determined in accordance with the
relevant Indenture Supplement. The portion of the Servicing Fee with respect to
any Monthly Period not so allocated to a particular Series, or otherwise
allocated in any Indenture Supplement, shall be paid from Finance Charge
Collections allocable to Transferor on the related Distribution Date. In no
event shall Issuer, Indenture Trustee, the Noteholders of any Series or any
Enhancement Provider be liable for the share of the Servicing Fee with respect
to any Monthly Period allocable to the Transferor Amount.

Section 3.3 Representations, Warranties and Covenants of Servicer. WFCB, as
initial Servicer, hereby makes, and any successor Servicer by its appointment
hereunder shall make, on each Closing Date (and on the date of any such
appointment) the following representations and warranties and covenants to
Issuer on which Owner Trustee has relied in accepting the Receivables in trust,
Owner Trustee has relied in executing the Notes and Indenture Trustee has relied
in authenticating Notes:

(a) Organization and Good Standing. Servicer is a Utah industrial bank (or with
respect to such Successor Servicer, such other corporate entity as may be
applicable) duly organized, validly existing and in good standing under the laws
of the State of Utah, and has full corporate power, authority and legal right to
execute, deliver and perform its obligations under this Agreement and, in all
material respects, to own its properties and conduct its business as such
properties are presently owned and as such business is presently conducted.

 

22



--------------------------------------------------------------------------------

(b) Due Qualification. Servicer is duly qualified to do business and is in good
standing as a foreign corporation (or is exempt from such requirements), and has
obtained all necessary licenses and approvals in each jurisdiction in which
failure to so qualify or to obtain such licenses and approvals would have a
material adverse effect on the interests of the Noteholders.

(c) Due Authorization. The execution, delivery, and performance of this
Agreement have been duly authorized by Servicer by all necessary corporate
action on the part of Servicer.

(d) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Servicer, enforceable against Servicer in accordance with its
terms, except as enforceability may be limited by applicable Debtor Relief Laws
now or hereafter in effect (or with respect to such Successor Servicer, such
other corporate entity as may be applicable) and except as such enforceability
may be limited by general principles of equity (whether considered in a suit at
law or in equity).

(e) No Violation. The execution and delivery of this Agreement by Servicer, the
performance of the transactions contemplated by this Agreement and the other
Transaction Documents and the fulfillment of the terms hereof and thereof
applicable to Servicer, will not conflict with, violate, result in any breach of
any of the material terms and provisions of, or constitute (with or without
notice or lapse of time or both) a material default under, any Requirement of
Law applicable to Servicer or any indenture, contract, agreement, mortgage, deed
of trust or other instrument to which Servicer is a party or by which it or any
of its properties are bound.

(f) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of Servicer, threatened against Servicer before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality seeking to prevent the issuance of the Notes or the consummation
of any of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party, or seeking any determination or
ruling that, in the reasonable judgment of Servicer, would materially and
adversely affect the performance by Servicer of its obligations under this
Agreement and the other Transaction Documents, or seeking any determination or
ruling that would materially and adversely affect the validity or enforceability
of this Agreement and the other Transaction Documents.

(g) Compliance with Requirements of Law. Servicer shall duly satisfy all
obligations on its part to be fulfilled under or in connection with the
Receivables and the related Accounts, will maintain in effect all qualifications
required under Requirements of Law in order to properly service the Receivables
and the related Accounts and will comply in all material respects with all

 

23



--------------------------------------------------------------------------------

other Requirements of Law in connection with servicing the Receivables and the
related Accounts, the failure to comply with which would have a material adverse
effect on the interests of the Noteholders.

(h) No Rescission or Cancellation. Servicer shall not permit any rescission or
cancellation of a Receivable except as ordered by a court of competent
jurisdiction or other Governmental Authority or in the ordinary course of its
business and in accordance with the Account Guidelines. Servicer shall reflect
any such rescission or cancellation in its computer file of revolving credit
card accounts. In addition, Servicer may waive the accrual and/or payment of
certain Finance Charge Receivables in respect of certain past due Accounts, the
Obligors of which have enrolled with a consumer credit counseling service, and
the Receivables in such Accounts shall not fail to be Eligible Receivables
solely as a result of such waiver.

(i) Protection of Holders’ Rights. Servicer shall take no action which, nor omit
to take any action the omission of which, would materially impair the rights of
Holders in any Receivable or Account, nor shall it, except in the ordinary
course of its business and in accordance with the Account Guidelines,
reschedule, revise or defer Collections due on the Receivables.

(j) Receivables Not to Be Evidenced by Promissory Notes. Except in connection
with its enforcement or collection of an Account, Servicer will take no action
to cause any Receivable to be evidenced by any instrument, other than an
instrument that, taken together with one or more other writings, constitutes
chattel paper and, if any Receivable is so evidenced (whether or not in
connection with the enforcement or collection of an Account), it shall be
reassigned or assigned to Servicer as provided in this Section.

(k) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any governmental body or official required in
connection with the execution and delivery by Servicer of this Agreement, the
performance by Servicer of the transactions contemplated by this Agreement and
the other Transaction Documents and the fulfillment by Servicer of the terms
hereof and thereof have been obtained; provided that Servicer makes no
representation or warranty as to state securities or “blue sky” laws.

(l) Maintenance of Records and Books of Account. Servicer shall maintain and
implement administrative and operating procedures (including the ability to
recreate records evidencing the Receivables in the event of the destruction of
the originals thereof), and keep and maintain all documents, books, computer
records and other information, reasonably necessary or advisable for the
collection of all the Receivables. Such documents, books and computer records
shall reflect all facts giving rise to the Receivables, all payments and credits
with respect thereto, and, to the extent required pursuant to Section 2.1, such
documents, books and computer records shall indicate the interests of Issuer in
the Receivables.

If any of the representations, warranties or covenants of Servicer contained in
paragraph (g), (h), (i) or (j) of this Section 3.3 with respect to any
Receivable or the related Account is breached, and as a result of such breach
Issuer’s rights in, to or under any Receivables in the related Account or the
proceeds of such Receivables are materially impaired or such proceeds are not
available for any reason to Issuer free and clear of any Lien, then no later
than the expiration

 

24



--------------------------------------------------------------------------------

of 60 days from the earlier to occur of the discovery of such event by Servicer,
or receipt by Servicer of notice of such event given by Indenture Trustee, all
Receivables in the Account or Accounts to which such event relates shall be
reassigned or assigned to Servicer as set forth below; provided that such
Receivables will not be reassigned or assigned to Servicer if, on any day prior
to the end of such 60-day, (i) the relevant representation and warranty shall be
true and correct, or the relevant covenant shall have been complied with, in all
material respects and (ii) Servicer shall have delivered an Officer’s
Certificate describing the nature of such breach and the manner in which such
breach was cured.

Servicer shall effect such assignment by making a deposit into the Collection
Account in immediately available funds prior to the next succeeding Business Day
in an amount equal to the amount of such Receivables, which deposit shall be
considered a Collection with respect to such Receivables and shall be applied in
accordance with Article VIII of the Indenture and each Indenture Supplement.

Upon each such assignment to Servicer, Issuer shall automatically and without
further action be deemed to transfer, assign, set over and otherwise convey to
Servicer, without recourse, representation or warranty all right, title and
interest of Issuer in and to such Receivables, all moneys due or to become due
and all amounts received with respect thereto and all proceeds thereof. Issuer
shall execute such documents and instruments of transfer or assignment and take
such other actions as shall be reasonably requested by Servicer to effect the
conveyance of any such Receivables pursuant to this Section. The obligation of
Servicer to accept assignment of such Receivables, and to make the deposits, if
any, required to be made to the Collection Account as provided in the preceding
paragraph, shall constitute the sole remedy respecting the event giving rise to
such obligation available to Issuer, Owner Trustee, Holders (or Indenture
Trustee on behalf of the Noteholders) or any Enhancement Provider.

Section 3.4 Reports and Records for Indenture Trustee.

(a) Daily Reports. On the second Business Day immediately following each Date of
Processing, Servicer shall prepare and make available at the office of Servicer
for inspection by Indenture Trustee a report (the “Daily Report”) that shall set
forth (i) the aggregate amounts of Collections, Collections with respect to
Principal Receivables and Collections with respect to Finance Charge Receivables
processed by Servicer on such Date of Processing, (ii) the aggregate amount of
Defaulted Receivables for such Date of Processing, and (iii) the aggregate
amount of Principal Receivables in the Receivables Trust as of such Date of
Processing.

(b) Monthly Servicer’s Certificate. Unless otherwise stated in any Indenture
Supplement as to the related Series, on each Determination Date, Servicer shall
forward to Indenture Trustee, the Paying Agent, each Rating Agency and each
Enhancement Provider, if any, a certificate of a Servicing Officer setting forth
(i) the aggregate amounts for the preceding Monthly Period with respect to each
of the items specified in clause (i) of Section 3.4(a), (ii) the aggregate
Defaulted Receivables and Recoveries for the preceding Monthly Period, (iii) a
calculation of the Portfolio Yield and Base Rate for each Series then
outstanding, (iv) the aggregate amount of Receivables and the balance on deposit
in the Collection Account (or any subaccount thereof) or any Series Account
applicable to any Series then outstanding with respect to Collections processed
as of the end of the last day of the preceding Monthly Period, (v) the

 

25



--------------------------------------------------------------------------------

aggregate amount of adjustments from the preceding Monthly Period, (vi) the
aggregate amount, if any, of withdrawals, drawings or payments under any
Enhancement with respect to each Series required to be made with respect to the
previous Monthly Period, (vii) the sum of all amounts payable to the Noteholders
on the succeeding Distribution Date in respect of interest and principal payable
with respect to the Notes and (viii) such other amounts, calculations, and/or
information as may be required by any relevant Indenture Supplement.

(c) Transferred Accounts. Servicer covenants and agrees hereby to deliver to
Indenture Trustee, after the Automatic Addition Termination Date or any
Automatic Addition Suspension Date (but in the latter case, prior to a Restart
Date) within a reasonable time period after any Transferred Account is created,
but in any event not later than 15 days after the end of the month within which
the Transferred Account is created, a notice specifying the new Account Number
for any Transferred Account.

Section 3.5 Annual Servicer’s Certificate. Unless Servicer has been relieved of
all of its obligations under this Agreement because the final Series has been
repaid during the prior calendar year, Servicer shall deliver to Indenture
Trustee, any Enhancement Provider and any Rating Agency on or before the 90th
day following the end of Servicer’s fiscal year beginning in 2009 and each
subsequent fiscal year, an Officer’s Certificate substantially in the form of
Exhibit C.

Section 3.6 Tax Treatment. Transferor has structured this Agreement and the
Notes to facilitate a secured, credit-enhanced financing on favorable terms with
the intention that the Notes will constitute indebtedness of Transferor for
federal income and state and local income and franchise tax purposes; and
Transferor and each Noteholder by acceptance of its Note (and each Note Owner,
by its acceptance of an interest in the applicable Note) agrees to recognize and
report the Notes as indebtedness of Transferor for purposes of federal, state
and local income and franchise taxes and any other tax imposed on or measured by
gross or net income, and to report all receipts and payments relating thereto in
a manner that is consistent with such characterization.

Section 3.7 Notices to Transferor. If WFCB is no longer acting as Servicer, any
Successor Servicer appointed pursuant to Section 7.2 shall deliver or make
available to Transferor each certificate and report required to be prepared,
forwarded or delivered thereafter pursuant to Sections 3.4(b), 3.5 and 3.6.

Section 3.8 Adjustments.

(a) If Servicer adjusts downward the amount of any Receivable because of a
rebate, refund, unauthorized charge, or billing error to an accountholder, or
because such Receivable was created in respect of merchandise which was refused
or returned by an accountholder, or if Servicer otherwise adjusts downward the
amount of any Receivable without receiving Collections therefor or charging off
such amount as uncollectible, then, in any such case, the amount of Principal
Receivables used to calculate the Transferor Amount or the Allocation
Percentages applicable to any Series will be reduced by the amount of the
adjustment. Similarly, the amount of Principal Receivables used to calculate the
Transferor Amount and the Allocation Percentages applicable to any Series will
be reduced by the amount of any Principal Receivable

 

26



--------------------------------------------------------------------------------

with respect to which the covenant of Transferor contained in Section 2.5(b) has
been breached. Any adjustment required pursuant to the preceding sentence shall
be made on the first Business Day after the Date of Processing for the event
giving rise to such adjustment. If, following the exclusion of such Principal
Receivables from the calculation of the Transferor Amount, the Transferor Amount
would be less than the Specified Transferor Amount, not later than the close of
business on such first Business Day, Transferor shall make a deposit into the
Excess Funding Account in immediately available funds in an amount equal to the
amount by which the Transferor Amount would be less than the Specified
Transferor Amount (up to the amount of such Principal Receivables). Any amount
deposited into the Excess Funding Account pursuant to the preceding sentence
shall be considered Collections of Principal Receivables and shall be applied in
accordance with Article VIII of the Indenture and each Indenture Supplement.

(b) If (i) Servicer makes a deposit into the Collection Account in respect of a
Collection of a Receivable and such Collection was received by Servicer in the
form of a check which is not honored for any reason or (ii) Servicer makes a
mistake with respect to the amount of any Collection and deposits an amount that
is less than or more than the actual amount of such Collection, Servicer shall
appropriately adjust the amount subsequently deposited into the Collection
Account to reflect such dishonored check or mistake. Any Receivable in respect
of which a dishonored check is received shall be deemed not to have been paid.
Notwithstanding the first two sentences of this paragraph, any adjustments made
pursuant to this paragraph will be reflected in a current report but will not
change any amount of Collections previously reported pursuant to Section 3.4(b).

ARTICLE IV

OTHER MATTERS RELATING TO TRANSFEROR

Section 4.1 Liability of Transferor. Transferor shall be liable in accordance
herewith to the extent, and only to the extent, of the obligations specifically
undertaken by it in its capacity as Transferor hereunder.

Section 4.2 Merger or Consolidation of, or Assumption of the Obligations of,
Transferor etc.

(a) Transferor shall not consolidate with or merge into any other corporation or
convey or transfer its properties and assets substantially as an entirety to any
Person unless:

(i) the Person formed by such consolidation or into which Transferor is merged
or the Person which acquires by conveyance or transfer the properties and assets
of Transferor substantially as an entirety shall be, if Transferor is not the
surviving entity, an entity organized and existing under the laws of the United
States of America or any state therein or the District of Columbia, and, if
Transferor is not the surviving entity, such entity shall expressly assume, by
an agreement supplemental hereto, executed and delivered to the Owner, in form
reasonably satisfactory to Owner Trustee, the performance of every covenant and
obligation of Transferor hereunder;

 

27



--------------------------------------------------------------------------------

(ii) Transferor has delivered to Indenture Trustee (A) an Officer’s Certificate
stating that such consolidation, merger, conveyance or transfer and such
supplemental agreement comply with this Section and that all conditions
precedent herein provided for relating to such transaction have been complied
with, and (B) an Opinion of Counsel to the effect that such supplemental
agreement is a valid and binding obligation of such surviving entity enforceable
against such surviving entity in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally from time to time in effect and except as such enforceability may be
limited by general principles of equity (whether considered in a suit at law or
in equity);

(iii) Transferor shall have delivered to Indenture Trustee and each Rating
Agency a Tax Opinion, dated the date of such consolidation, merger, conveyance
or transfer, with respect thereto, and an opinion as to the matters described in
numbered paragraphs 1 and 2 of Exhibit D;

(iv) in connection with any merger or consolidation, or any conveyance or
transfer referred to above, the business entity into which Transferor shall
merge or consolidate, or to which such conveyance or transfer is made, shall be
(x) a business entity that may not become a debtor in any case, action or other
proceeding under Title 11 of the United States Code or (y) a special-purpose
entity, the powers and activities of which shall be limited to the performance
of Transferor’s obligations under this Agreement and the other Transaction
Documents;

(v) if Transferor is not the surviving entity, the surviving entity shall file
new UCC-1 financing statements with respect to the transfer of the Trust Assets
to the Issuer; and

(vi) the Rating Agency Condition has been satisfied with respect to such merger,
conveyance or transfer.

(b) This Section 4.2 shall not be construed to prohibit or in any way limit
Transferor’s ability to effectuate any consolidation or merger pursuant to which
Transferor would be the surviving entity.

(c) Transferor shall notify each Rating Agency promptly after any consolidation,
merger, conveyance or transfer effected pursuant to this Section 4.2.

(d) The obligations of Transferor hereunder shall not be assignable nor shall
any Person succeed to the obligations of Transferor hereunder except in each
case in accordance with (i) the provisions of the foregoing paragraphs or
(ii) Section 2.9 of this Agreement or Section 3.4 of the Trust Agreement.

Section 4.3 Limitation on Liability of Transferor. Subject to Section 4.1,
neither Transferor, any Holder of the Transferor Interest nor any of the
directors, officers, employees or agents of Transferor or any Holder of the
Transferor Interest acting in such capacities shall be under any liability to
Issuer, Owner Trustee, the Holders, any Enhancement Provider or any other Person
for any action taken or for refraining from the taking of any action in good
faith in

 

28



--------------------------------------------------------------------------------

their capacities as Transferor pursuant to this Agreement; provided that this
provision shall not protect Transferor, any Holder of the Transferor Interest or
any such Person against any liability which would otherwise be imposed by reason
of willful misfeasance, bad faith or gross negligence in the performance of
duties or by reason of reckless disregard of obligations and duties hereunder.
Transferor and any director, officer, employee or agent of Transferor may rely
in good faith on any document of any kind prima facie properly executed and
submitted by any Person (other than Transferor) respecting any matters arising
hereunder.

ARTICLE V

OTHER MATTERS RELATING TO SERVICER

Section 5.1 Liability of Servicer. Servicer shall be liable in accordance
herewith only to the extent of the obligations specifically undertaken by
Servicer in such capacity herein.

Section 5.2 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer.

(a) Servicer shall not consolidate with or merge into any other Person or convey
or transfer its properties and assets substantially as an entirety to any
Person, unless:

(i) the Person formed by such consolidation or into which Servicer is merged or
the Person which acquires by conveyance or transfer the properties and assets of
Servicer substantially as an entirety shall be an entity organized and existing
under the laws of the United States of America or any State or the District of
Columbia and, if Servicer is not the surviving entity, shall expressly assume,
by an agreement supplemental hereto, executed and delivered to Owner Trustee in
form satisfactory to Owner Trustee, the performance of every covenant and
obligation of Servicer hereunder;

(ii) Servicer has delivered to Indenture Trustee (A) an Officer’s Certificate
stating that such consolidation, merger, conveyance or transfer and such
supplemental agreement comply with this Section and that all conditions
precedent herein provided for relating to such transaction have been complied
with, and (B) an Opinion of Counsel to the effect that such supplemental
agreement is a valid and binding obligation of such surviving entity enforceable
against such surviving entity in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally from time to time in effect and except as such enforceability may be
limited by general principles of equity (whether considered in a suit at law or
in equity); and

(iii) either (x) the entity formed by such consolidation or into which Servicer
is merged or the Person which acquired by conveyance or transfer the properties
and assets of Servicer substantially as an entirety shall be an Eligible
Servicer (taking into account, in making such determination, the experience and
operations of the predecessor Servicer) or (y) upon the effectiveness of such
consolidation, merger, conveyance or transfer, a Successor Servicer shall have
assumed the obligations of Servicer in accordance with this Agreement;

 

29



--------------------------------------------------------------------------------

(b) This Section 5.2 shall not be construed to prohibit or in any way limit
Servicer’s ability to effectuate any consolidation or merger pursuant to which
Servicer would be the surviving entity.

(c) Servicer shall notify each Rating Agency promptly after any consolidation,
merger, conveyance or transfer effected pursuant to this Section 5.2.

Section 5.3 Limitation on Liability of Servicer and Others. Except as provided
in Section 5.4 with respect to Issuer and Owner Trustee and Section 6.7 of the
Indenture with respect to Indenture Trustee, neither Servicer nor any of the
directors, officers, employees or agents of Servicer in its capacity as Servicer
shall be under any liability to Issuer, Owner Trustee, Indenture Trustee, the
Holders, any Enhancement Providers or any other person for any action taken or
for refraining from the taking of any action in good faith in its capacity as
Servicer pursuant to this Agreement; provided that this provision shall not
protect Servicer or any such Person against any liability which would otherwise
be imposed by reason of willful misfeasance, bad faith or gross negligence in
the performance of duties or by reason of reckless disregard of obligations and
duties hereunder. Servicer and any director, officer, employee or agent of
Servicer may rely in good faith on any document of any kind prima facie properly
executed and submitted by any Person (other than Servicer) respecting any
matters arising hereunder. Servicer shall not be under any obligation to appear
in, prosecute or defend any legal action which is not incidental to its duties
as Servicer in accordance with this Agreement and which in its reasonable
judgment may involve it in any expense or liability. Servicer may, in its sole
discretion, undertake any such legal action which it may deem necessary or
desirable for the benefit of the Holders with respect to this Agreement and the
rights and duties of the parties hereto and the interests of the Holders
hereunder.

Section 5.4 Indemnification of Issuer and Owner Trustee. Servicer shall
indemnify and hold harmless Issuer and Owner Trustee and their respective
officers, directors, employees and agents, from and against any loss, liability,
expense, damage or injury (i) suffered or sustained by reason of any acts or
omissions of Servicer with respect to Issuer pursuant to this Agreement, and
(ii) arising from or incurred in connection with Owner Trustee’s administration
of Issuer and the performance of its duties hereunder or under the Indenture or
Indenture Supplements or any transaction or document contemplated in connection
herewith or therewith including any judgment, award, settlement, reasonable
attorneys’ fees and expenses and other costs or expenses incurred in connection
with the defense of any action, proceeding or claim; provided that (a) Servicer
shall not indemnify Owner Trustee if such acts, omissions or alleged acts or
omissions constitute or are caused by fraud, gross negligence, or willful
misconduct by Owner Trustee, (b) Servicer shall not indemnify Issuer, the
Noteholders or the Note Owners for any liabilities, costs or expenses of Issuer
with respect to any action taken by Owner Trustee at the request of the
Noteholders, (c) Servicer shall not indemnify Issuer, the Noteholders or the
Note Owners as to any losses, claims or damages incurred by any of them in their
capacities as investors, including losses with respect to market or investment
risks associated with ownership of the Notes or losses incurred as a result of
Defaulted Receivables and (d) Servicer shall not indemnify Issuer, the
Noteholders or the Note Owners for any liabilities, costs or expenses of Issuer,
the Noteholders or the Note Owners arising under any tax law, including any
Federal, state, local or foreign income or franchise taxes or any other tax
imposed on or measured by income (or any interest or penalties with respect
thereto or arising from a failure to comply

 

30



--------------------------------------------------------------------------------

therewith) required to be paid by Issuer, the Noteholders or the Note Owners in
connection herewith to any taxing authority. Indemnification pursuant to this
Section shall not be payable from the Trust Assets. The provisions of this
indemnity shall run directly to and be enforceable by an indemnitee subject to
the limitations hereof. This Section 5.4 shall survive the termination of this
Agreement and the earlier removal or resignation of Owner Trustee.

Servicer shall indemnify Indenture Trustee as provided in Section 6.7 of the
Indenture.

Section 5.5 Servicer Not to Resign. Servicer shall not resign from the
obligations and duties hereby imposed on it except (x) upon the determination
that (i) the performance of its duties hereunder is no longer permissible under
Requirements of Law (other than the charter and by-laws of Servicer) and
(ii) there is no reasonable action which Servicer could take to make the
performance of its duties hereunder permissible under such Requirements of Law,
(y) as may be required, in connection with Servicer’s consolidation with, or
merger into any other corporation or Servicer’s conveyance or transfer of its
properties and assets substantially as an entirety to any person in each case,
in accordance with Section 5.2, or (z) it finds a replacement Servicer that is
an Eligible Servicer. Any determination permitting the resignation of Servicer
pursuant to clause (x) above shall be evidenced by an Opinion of Counsel to such
effect delivered to Indenture Trustee. No resignation shall become effective
until Indenture Trustee or a Successor Servicer shall have assumed the
responsibilities and obligations of Servicer in accordance with Section 7.2. If
within 120 days of the date of the determination that Servicer may no longer act
as Servicer, and if Indenture Trustee is unable to appoint a Successor Servicer,
Indenture Trustee shall serve as Successor Servicer. Notwithstanding the
foregoing, Indenture Trustee shall, if it is legally unable so to act, petition
a court of competent jurisdiction to appoint any established institution having
a net worth of not less than $50,000,000 and whose regular business includes the
servicing of credit card accounts as the Successor Servicer hereunder. Indenture
Trustee shall give prompt notice to each Rating Agency and each Enhancement
Provider, if any, entitled thereto under the applicable Indenture Supplement
upon the appointment of a Successor Servicer.

Section 5.6 Access to Certain Documentation and Information Regarding the
Receivables. Servicer shall provide to Indenture Trustee access to the
documentation regarding the Accounts and the Receivables in such cases where
Indenture Trustee is required in connection with the enforcement of the rights
of the Noteholders, or by applicable statutes or regulations to review such
documentation, such access being afforded without charge but only (i) upon
reasonable request, (ii) during normal business hours, (iii) subject to
Servicer’s normal security and confidentiality procedures and (iv) at offices
designated by Servicer. Nothing in this Section 5.6 shall derogate from the
obligation of each Account Originator, Transferor, Indenture Trustee and
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors and the failure of Servicer to provide access as provided
in this Section 5.6 as a result of such obligation shall not constitute a breach
of this Section 5.6.

Section 5.7 Delegation of Duties. In the ordinary course of business, Servicer
may at any time delegate any duties hereunder to any Person who agrees to
conduct such duties in accordance with the Account Guidelines and this
Agreement. Any such delegations shall not relieve Servicer of its liability and
responsibility with respect to such duties, and shall not constitute a
resignation within the meaning of Section 5.5, and Servicer shall remain jointly
and

 

31



--------------------------------------------------------------------------------

severally liable with such Person for any amounts which would otherwise be
payable pursuant to this Article V as if Servicer had performed such duty;
provided that in the case of any significant delegation to a Person other than
an Affiliate of WFCB, at least 30 days’ prior written notice shall be given to
Indenture Trustee and each Rating Agency of such delegation to any entity that
is not an Affiliate of Servicer.

ARTICLE VI

INSOLVENCY EVENTS

Section 6.1 Rights upon the Occurrence of an Insolvency Event. If an Insolvency
Event occurs with respect to Transferor or any Holder of the Transferor Interest
(excluding any Supplemental Interest), Transferor shall on the day any such
event occurs, immediately cease to transfer Principal Receivables, or interests
in Principal Receivables represented by any Participation Interests to Issuer
and shall promptly give notice to Indenture Trustee, Owner Trustee and the
Rating Agencies thereof. Notwithstanding any cessation of the transfer to Issuer
of additional Principal Receivables or any Participation Interests, Principal
Receivables or any Participation Interests transferred to Issuer prior to the
occurrence of such Insolvency Event and Collections in respect of such Principal
Receivables and Participation Interests, and Finance Charge Receivables whenever
created accrued in respect of such Principal Receivables, shall continue to be
property of Issuer.

ARTICLE VII

SERVICER DEFAULTS

Section 7.1 Servicer Defaults. If any one of the following events (a “Servicer
Default”) shall occur and be continuing:

(a) any failure by Servicer to make any payment, transfer or deposit or to give
instructions or notice to Indenture Trustee on or before the date occurring five
Business Days after the date such payment, transfer, deposit, or such
instruction or notice is required to be made or given by Servicer, as the case
may be, under the terms of this Agreement, the Indenture or any Indenture
Supplement; or

(b) failure on the part of Servicer duly to observe or perform in any material
respect any other covenants or agreements of Servicer set forth in this
Agreement which has a material adverse effect on the Noteholders of any Series
or Class (which determination shall be made without regard to whether funds are
then available pursuant to any Enhancement), which continues unremedied for a
period of 60 days after the date on which written notice of such failure
requiring the same to be remedied shall have been given to Servicer by Indenture
Trustee, or to Servicer and Indenture Trustee by the Noteholders holding not
less than 25% of the Outstanding Amount (or, with respect to any failure that
does not relate to all Series, 25% of the aggregate outstanding principal amount
of all Series to which such failure relates); or Servicer shall delegate its
duties under this Agreement except as permitted by Section 5.2 or 5.7, a
Responsible Officer of Indenture Trustee has actual knowledge of such delegation
and such delegation continues unremedied for 15 days after the date on which
written notice thereof,

 

32



--------------------------------------------------------------------------------

requiring the same to be remedied, shall have been given to Servicer by
Indenture Trustee, or to Servicer and Indenture Trustee by Noteholders holding
not less than 25% of the Outstanding Amount; or

(c) any representation, warranty or certification made by Servicer in this
Agreement or in any certificate delivered pursuant to this Agreement shall prove
to have been incorrect when made, which has a material adverse effect on the
rights of the Noteholders of any Series or Class (which determination shall be
made without regard to whether funds are then available pursuant to any
Enhancement) and which continues to be incorrect in any material respect for a
period of 60 days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to Servicer by
Indenture Trustee, or to Servicer and Indenture Trustee by the Noteholders
holding not less than 25% of the Outstanding Amount (or, with respect to any
such representation, warranty or certification that does not relate to all
Series, 25% of the aggregate outstanding principal amount of all Series to which
such representation, warranty or certification relates);

(d) Servicer shall fail generally to, or admit in writing its inability to, pay
its debts as they become due; or a proceeding shall have been instituted in a
court having jurisdiction in the premises seeking a decree or order for relief
in respect of Servicer in an involuntary case under any Debtor Relief Law, or
for the appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of such Person or for any
substantial part of its property, or for the winding-up or liquidation of its
affairs and, if instituted against Servicer, any such proceeding shall continue
undismissed or unstayed and in effect, for a period of 60 consecutive days, or
any of the actions sought in such proceeding shall occur; or the commencement by
Servicer, of a voluntary case under any Debtor Relief Law, or such Person’s
consent to the entry of an order for relief in an involuntary case under any
Debtor Relief Law, or consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official of such Person or for any substantial part of its
property, or any general assignment for the benefit of creditors; or such Person
or any Subsidiary of such Person shall have taken any corporate action in
furtherance of any of the foregoing actions; or

(e) with respect to any Series, any other event specified in the Indenture
Supplement for such Series,

then, in the event of any Servicer Default, so long as Servicer Default shall
not have been remedied, either Indenture Trustee or Noteholders holding more
than 50% of the Outstanding Amount, by notice given to Servicer (and to
Indenture Trustee and any Enhancement Provider entitled thereto pursuant to the
relevant Indenture Supplement if given by the Noteholders) (a “Termination
Notice”), may terminate all but not less than all the rights and obligations of
Servicer, as Servicer, under this Agreement and in and to the Receivables and
the proceeds thereof. Upon the occurrence of a Servicer Default, the Indenture
Trustee shall promptly notify each Rating Agency of such Servicer Default.

After receipt by Servicer of such Termination Notice, and on the date that a
Successor Servicer shall have been appointed by Indenture Trustee pursuant to
Section 7.2, all authority and power of Servicer under this Agreement shall pass
to and be vested in the Successor Servicer

 

33



--------------------------------------------------------------------------------

(a “Service Transfer”); and, without limitation, Indenture Trustee is hereby
authorized and empowered (upon the failure of Servicer to cooperate) to execute
and deliver, on behalf of Servicer, as attorney-in-fact or otherwise, all
documents and other instruments upon the failure of Servicer to execute or
deliver such documents or instruments, and to do and accomplish all other acts
or things necessary or appropriate to effect the purposes of such transfer of
servicing rights. Servicer agrees to cooperate with Indenture Trustee and the
Successor Servicer in effecting the termination of the responsibilities and
rights of Servicer to conduct servicing hereunder including the transfer to the
Successor Servicer of all authority of Servicer to service the Receivables
provided for under this Agreement, including all authority over all Collections
which shall on the date of transfer be held by Servicer for deposit, or which
have been deposited by Servicer, in the Collection Account, or which shall
thereafter be received with respect to the Receivables, and in assisting the
Successor Servicer and in enforcing all rights to Insurance Proceeds. Servicer
shall promptly transfer its electronic records relating to the Receivables to
the Successor Servicer in such electronic form as the Successor Servicer may
reasonably request and shall promptly transfer to the Successor Servicer all
other records, correspondence and documents necessary for the continued
servicing of the Receivables in the manner and at such times as the Successor
Servicer shall reasonably request. To the extent that compliance with this
Section 7.1 shall require Servicer to disclose to the Successor Servicer
information of any kind which Servicer reasonably deems to be confidential, the
Successor Servicer shall be required to enter into such customary licensing and
confidentiality agreements as Servicer shall deem appropriate to protect its
interests.

Notwithstanding the foregoing, any delay in or failure of performance under
Section 7.1(a) for a period of five Business Days or under Section 7.1(b) or
(c) for a period of 60 days (in addition to any period provided in
Section 7.1(a), (b) or (c)) shall not constitute a Servicer Default until the
expiration of such additional five Business Days or 60 days, respectively, if
such delay or failure could not be prevented by the exercise of reasonable
diligence by Servicer and such delay or failure was caused by an act of God or
the public enemy, acts of declared or undeclared war, public disorder, rebellion
or sabotage, epidemics, landslides, lightning, fire, hurricanes, earthquakes,
floods or similar causes. The preceding sentence shall not relieve Servicer from
the obligation to use its best efforts to perform its obligations in a timely
manner in accordance with this Agreement and Servicer shall provide Indenture
Trustee, each Rating Agency, any Enhancement Provider entitled thereto pursuant
to the relevant Indenture Supplement and Transferor with an Officer’s
Certificate giving immediate notice of such failure or delay by it, together
with a description of its efforts to so perform its obligations.

Section 7.2 Indenture Trustee to Act; Appointment of Successor. (a) On and after
the receipt by Servicer of a Termination Notice pursuant to Section 7.1,
Servicer shall continue to perform all servicing functions under this Agreement
until the date specified in the Termination Notice or otherwise specified by
Indenture Trustee or until a date mutually agreed upon by Servicer and Indenture
Trustee. Indenture Trustee shall, as promptly as possible after the giving of a
Termination Notice, appoint an Eligible Servicer as a successor servicer (the
“Successor Servicer”), and such Successor Servicer shall accept its appointment
by a written assumption in a form acceptable to Indenture Trustee. If a
Successor Servicer has not been appointed or has not accepted its appointment at
the time when Servicer ceases to act as Servicer, Indenture Trustee without
further action shall automatically be appointed the Successor Servicer.
Indenture Trustee may delegate any of its servicing obligations to an Affiliate
of Indenture Trustee or agent in

 

34



--------------------------------------------------------------------------------

accordance with Section 3.1(b) and 5.7. Notwithstanding the foregoing, Indenture
Trustee shall, if it is legally unable so to act, petition a court of competent
jurisdiction to appoint any established institution having a net worth of not
less than $50,000,000 and whose regular business includes the servicing of
credit card receivables as the Successor Servicer hereunder. Indenture Trustee
shall give prompt notice to each Rating Agency and each Enhancement Provider, if
any, entitled thereto pursuant to the applicable Indenture Supplement upon the
appointment of a Successor Servicer.

(b) Upon its appointment, the Successor Servicer shall be the successor in all
respects to Servicer with respect to servicing functions under this Agreement
and shall be subject to all the responsibilities, duties and liabilities (except
for liabilities arising during the period of time when the prior Servicer was
performing and acting as Servicer) relating thereto placed on Servicer by the
terms and provisions hereof, and all references in this Agreement to Servicer
shall be deemed to refer to the Successor Servicer.

(c) In connection with any Termination Notice, Indenture Trustee will review any
bids which it obtains from Eligible Servicers and shall be permitted to appoint
any Eligible Servicer submitting such a bid as a Successor Servicer. Any
successor Servicer shall be entitled to compensation equal to the greater of
(a) the aggregate Servicing Fees for all Series or (b) the lowest of the
servicing fee bids obtained by Indenture Trustee from third-party servicers
selected by Indenture Trustee; provided that the Indenture Trustee shall use its
best efforts to obtain bids from not less than three third-party servicers if
the servicing compensation shall be greater than the aggregate Servicing Fees
for all Series; and provided, however, that the Holder of the Transferor
Interest shall be responsible for payment of the portion of such compensation of
the Successor Servicer allocable to the Holder of the Transferor Interest,
including any portion thereof in excess of the aggregate Servicing Fees for all
Series. Each Holder of the Transferor Interest agrees that, if WFCB (or any
Successor Servicer) is terminated as Servicer hereunder, the portion of the
Collections in respect of Finance Charge Receivables that Transferor is entitled
to receive pursuant to this Agreement or any Indenture Supplement shall be
reduced by an amount sufficient to pay Transferor’s share (determined by
reference to the Indenture Supplements with respect to any outstanding Series)
of the compensation of the Successor Servicer and, without duplication, any
compensation of the Successor Servicer in excess of the initial aggregate
Servicing Fees for all Series.

(d) All authority and power granted to the Successor Servicer under this
Agreement shall automatically cease and terminate upon termination of Issuer
pursuant to the Trust Agreement and shall pass to and be vested in Transferor
and, Transferor is hereby authorized and empowered to execute and deliver, on
behalf of the Successor Servicer, as attorney-in-fact or otherwise, all
documents and other instruments, and to do and accomplish all other acts or
things necessary or appropriate to effect the purposes of such transfer of
servicing rights. The Successor Servicer agrees to cooperate with Transferor in
effecting the termination of the responsibilities and rights of the Successor
Servicer to conduct servicing on the Receivables. The Successor Servicer shall
transfer its electronic records relating to the Receivables to Transferor in
such electronic form as Transferor may reasonably request and shall transfer all
other records, correspondence and documents to Transferor in the manner and at
such times as Transferor shall reasonably request. To the extent that compliance
with this Section 7.2 shall require the Successor Servicer to disclose to
Transferor information of any kind which the

 

35



--------------------------------------------------------------------------------

Successor Servicer deems to be confidential, Transferor shall be required to
enter into such customary licensing and confidentiality agreements as the
Successor Servicer shall deem necessary to protect its interests.

Section 7.3 Notification to Noteholders. Within two Business Days after Servicer
becomes aware of any Servicer Default, Servicer shall give notice thereof to
Indenture Trustee, each Rating Agency and any Enhancement Provider entitled
thereto pursuant to the relevant Indenture Supplement and Indenture Trustee
shall give notice to the Noteholders at their respective addresses appearing in
the Note Register. Upon any termination or appointment of a Successor Servicer
pursuant to this Article VII, Indenture Trustee shall give prompt written notice
thereof to Noteholders at their respective addresses appearing in the Note
Register.

ARTICLE VIII

TERMINATION

Section 8.1 Termination of Agreement. This Agreement and the respective
obligations and responsibilities of Issuer, Transferor and Servicer under this
Agreement shall terminate, except with respect to the duties described in
Section 5.4, on the Trust Termination Date.

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.1 Amendment; Waiver of Past Defaults.

(a) This Agreement may be amended, modified or altered and any provision of this
Agreement may be waived in writing from time to time by Servicer, Transferor and
Issuer, without the consent of any of Indenture Trustee or any Noteholder to
cure any ambiguity, to correct or supplement any provisions herein which may be
inconsistent with any other provisions herein or to add any other provisions
with respect to matters or questions raised under this Agreement which shall not
be inconsistent with the provisions of this Agreement; provided, however, that
any such action shall not adversely affect in any material respect the interests
of any of the Noteholders. Additionally, this Agreement may be amended, modified
or altered and any provision of this Agreement may be waived in writing from
time to time by Servicer, Transferor and Issuer by a written instrument signed
by each of them, without the consent of Indenture Trustee or any of the
Noteholders; provided that (i) Transferor shall have delivered to Indenture
Trustee and Owner Trustee an Officer’s Certificate, dated the date of any such
action, stating that Transferor reasonably believes that such amendment will not
have an Adverse Effect and (ii) the Rating Agency Condition shall have been
satisfied with respect to any such action. Additionally, notwithstanding the
preceding sentence, this Agreement will be amended by Servicer and Issuer at the
direction of Transferor without the consent of Indenture Trustee or any of the
Noteholders or Enhancement Providers to add, modify or eliminate such provisions
as may be necessary or advisable in order to enable all or a portion of Issuer
to avoid the imposition of state or local income or franchise taxes imposed on
Issuer’s property or its income; provided, however, that (A) Transferor delivers
to Indenture Trustee and Owner Trustee an Officer’s

 

36



--------------------------------------------------------------------------------

Certificate to the effect that the proposed amendments meet the requirements set
forth in this Section, (B) the Rating Agency Condition has been satisfied, and
(C) such amendment does not affect the rights, duties or obligations of
Indenture Trustee or Owner Trustee hereunder. The amendments which Transferor
may make without the consent of Noteholders or Enhancement Providers pursuant to
the preceding sentence may include the addition of a Transferor.

(b) This Agreement may also be amended, modified or altered and any provision of
this Agreement may be waived in writing from time to time by Servicer,
Transferor and Issuer, with the consent of the Noteholders holding more than 50%
of the Outstanding principal amount of the Notes of each Series affected thereby
for which Transferor has not delivered an Officer’s Certificate stating that
there is no Adverse Effect, for the purpose of adding any provisions to or
changing in any manner or eliminating or waiving any of the provisions of this
Agreement or of modifying in any manner the rights of the Noteholders; provided,
however, that no such action shall (i) reduce the interest rate or principal
amount of any Note or delay the final maturity date of any Note or the amount
available under any Enhancement without the consent of each affected Noteholder,
(ii) change the definition of or the manner of calculating the interest of any
Noteholder without the consent of each affected Noteholder or (iii) reduce the
aforesaid percentage required to consent to any such action without the consent
of each Noteholder.

(c) Promptly after the execution of any such amendment or waiver, Issuer shall
furnish notification of the substance of such action to Indenture Trustee and
each Noteholder, and Servicer shall furnish notification of the substance of
such amendment to each Rating Agency and each Enhancement Provider.

(d) It shall not be necessary for the consent of Noteholders under this
Section 9.1 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent shall approve the substance thereof.
The manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Noteholders shall be subject to such reasonable
requirements as Indenture Trustee may prescribe.

(e) Any Indenture Supplement executed in accordance with the provisions of
Article X of the Indenture shall not be considered an amendment of this
Agreement for the purposes of this Section 9.1.

(f) Owner Trustee may, but shall not be obligated to, enter into any such
amendment which affects Owner Trustee’s rights, duties or immunities under this
Agreement or otherwise. In connection with the execution of any amendment
hereunder, Owner Trustee shall be entitled to receive the Opinion of Counsel
described in Section 9.2(d).

Section 9.2 Protection of Right, Title and Interest to Issuer.

(a) Transferor shall cause this Agreement, all amendments and supplements hereto
and all financing statements and continuation statements and any other necessary
documents covering Indenture Trustee’s and Issuer’s right, title and interest in
the Trust Assets to be promptly recorded, registered and filed, and at all times
to be kept recorded, registered and filed, all in such manner and in such places
as may be required by law fully to preserve, perfect and protect the right,
title and interest of Indenture Trustee, Noteholders and Issuer hereunder to all

 

37



--------------------------------------------------------------------------------

property comprising the Trust Assets. Transferor shall deliver to Indenture
Trustee file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. Transferor shall cooperate fully with
Servicer in connection with the obligations set forth above and will execute any
and all documents reasonably required to fulfill the intent of this paragraph.

(b) Each of Transferor and Servicer shall at all times be organized under the
laws of a jurisdiction located within the United States.

Section 9.3 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 9.4 Notices; Payments.

(a) All demands, notices, instructions, directions and communications
(collectively, “Notices”) under this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered at, mailed by registered
mail, return receipt requested, or sent by facsimile transmission (i) in the
case of Transferor, to World Financial Credit Company, LLC, 2855 East Cottonwood
Parkway, Suite 600, Salt Lake City, Utah 84121, Attention: President, (ii) in
the case of Servicer, World Financial Capital Bank, 2855 East Cottonwood
Parkway, Suite 600, Salt Lake City, Utah 84121, Attention: President, (iii) in
the case of Issuer or Owner Trustee, to the Corporate Trust Office, Attn:
Institutional Trust Services, with a copy to the Administrator, (iv) in the case
of the Rating Agency for a particular Series, the address, if any, specified in
the Indenture Supplement relating to such Series, and (v) to any other Person as
specified in the Indenture or any Indenture Supplement; or, as to each party, at
such other address or facsimile number as shall be designated by such party in a
written notice to each other party.

(b) Any Notice required or permitted to be given to a Holder of Registered Notes
shall be given by first-class mail, postage prepaid, at the address of such
Holder as shown in the Note Register. Any Notice so mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Noteholder receives such Notice.

Section 9.5 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such provisions shall be deemed severable from
the remaining provisions of this Agreement and shall in no way affect the
validity or enforceability of the remaining provisions of this Agreement or of
the Notes or the rights of the Noteholders.

Section 9.6 Further Assurances. Transferor and Servicer agree to do and perform,
from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by Owner Trustee and Indenture
Trustee more fully to effect the purposes of this Agreement, including the
authorization of any financing statements or continuation statements relating to
the Receivables for filing under the provisions of the UCC of any applicable
jurisdiction.

 

38



--------------------------------------------------------------------------------

Section 9.7 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of Owner Trustee, Indenture Trustee or the
Noteholders, any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege under this Agreement preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges provided under this
Agreement are cumulative and not exhaustive of any rights, remedies, powers and
privileges provided by law.

Section 9.8 Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

Section 9.9 Third-Party Beneficiaries. This Agreement will inure to the benefit
of and be binding upon the parties hereto, Indenture Trustee, the Noteholders,
and any Enhancement Provider. Except as otherwise expressly provided in this
Agreement, no other Person will have any right or obligation hereunder.

Section 9.10 Actions by Noteholders.

(a) Wherever in this Agreement a provision is made that an action may be taken
or a Notice given by Noteholders, such action or Notice may be taken or given by
any Noteholder, unless such provision requires a specific percentage of
Noteholders.

(b) Any Notice, request, authorization, direction, consent, waiver or other act
by the Noteholder shall bind such Holder and every subsequent Holder of such
Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof in respect of anything done or omitted to
be done by Issuer, Owner Trustee, Transferor or Servicer in reliance thereon,
whether or not notation of such action is made upon such Note.

Section 9.11 Rule 144A Information. For so long as any of the Notes of any
Series or Class are “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act, each of Transferor, Owner Trustee, Indenture Trustee,
Servicer and any Enhancement Provider agree to cooperate with each other to
provide to any Noteholders of such Series or Class and to any prospective
purchaser of Notes designated by such Noteholder, upon the request of such
Noteholder or prospective purchaser, any information required to be provided to
such holder or prospective purchaser to satisfy the condition set forth in Rule
144A(d)(4) under the Securities Act.

Section 9.12 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement. This Agreement may not be modified,
amended, waived or supplemented except as provided herein.

Section 9.13 No Bankruptcy Petition. Each of Issuer (with respect to Transferor
only), Servicer, each Enhancement Provider, if any, and each Holder of a
Supplemental Interest and

 

39



--------------------------------------------------------------------------------

Transferor (with respect to Issuer only) severally and not jointly, hereby
covenants and agrees that it will not at any time institute against, solicit or
join or cooperate with or encourage any institution against Issuer or Transferor
of, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under any United States federal or state
bankruptcy or similar law. Nothing in this Section 9.13 shall preclude, or be
deemed to estop, any of the foregoing Persons from taking (to the extent such
action is otherwise permitted to be taken by such Person hereunder) or omitting
to take any action prior to such date in (i) any case or proceeding with respect
to Issuer or Transferor voluntarily filed or commenced by or on behalf of Issuer
or Transferor, respectively, under or pursuant to any such law or (ii) any
involuntary case or proceeding pertaining to Issuer or Transferor, as applicable
under or pursuant to any such law, which involuntary use was not commenced by
any of the foregoing Persons.

Section 9.14 Rights of Indenture Trustee. Indenture Trustee shall have herein
the same rights, protections, indemnities and immunities as specified in the
Indenture.

Section 9.15 Rights of Owner Trustee. Each of the parties hereto acknowledges
and agrees that this Agreement is being executed and delivered by BNY Mellon
Trust of Delaware not individually but solely and exclusively in its capacity as
Owner Trustee on behalf of World Financial Capital Master Note Trust for the
purpose and with the intention of binding World Financial Capital Master Note
Trust. No obligations or liabilities hereunder shall run against BNY Mellon
Trust of Delaware in its individual capacity or against its properties or
assets.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Transferor, Servicer and Issuer have caused this Transfer
and Servicing Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

WORLD FINANCIAL CAPITAL CREDIT

COMPANY, LLC, as Transferor

By:  

/s/ Peter Justin Crowley

Name:

 

Peter Justin Crowley

Title:  

Vice President

WORLD FINANCIAL CAPITAL BANK,

as Servicer

By:  

/s/ Marvin Corne

Name:  

Marvin Corne

Title:  

Chief Executive Officer and President

WORLD FINANCIAL CAPITAL MASTER NOTE

TRUST, Issuer

By:  

BNY Mellon Trust of Delaware, not in its

individual capacity but solely as Owner

Trustee on behalf of Issuer

  By:  

/s/ Kristine K. Gullo

  Name:   Kristine K. Gullo   Title:   Vice President

 

Acknowledged and Accepted:

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity but

solely as Indenture Trustee

By:  

/s/ Michelle Moeller

Name:   Michelle Moeller Title:   Assistant Vice President

 

41